 
[hsflarge.jpg]
 

 
Agreement
       
Facility Agreement
     
Standard Gold Corp.
 
Bullfrog Gold Corp.
 
RMB Australia Holdings Limited
 
RMB Resources Inc.
     

 
 
 

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Contents
 
Table of contents

--------------------------------------------------------------------------------

 
 
The agreement
1

 
 
Operative part
2

 
1
Definitions and interpretations
2

 
 
1.1
Definitions
2

 
1.2
Interpretations
22

 
1.3
Inclusive expressions
23

 
1.4
Business Day
23

 
1.5
Accounting Standards
23

 
2
Conditions precedent
23

 
 
2.1
Conditions precedent to the first Funding Portion
23

 
2.2
Conditions precedent to all Funding Portions
24

 
2.3
Certified copies
25

 
2.4
Benefit of conditions precedent
25

 
3
Commitment, purpose and availability of Facility
25

 
 
3.1
Provision of Commitment
25

 
3.2
Purpose
25

 
3.3
Cancellation of Commitment during Availability Period
25

 
3.4
Cancellation at end of Availability Period
26

 
3.5
Voluntary prepayment
26

 
3.6
Mandatory prepayment
26

 
4
Funding and rate setting procedures
26

 
 
4.1
Delivery of Funding Notice
26

 
4.2
Requirements for a Funding Notice
26

 
4.3
Irrevocability of Funding Notice
27

 
4.4
Amount of Funding Portions
27

 
4.5
Frequency of Funding Portions
27

 
4.6
Interest Periods
27

 
4.7
Determination of Funding Rate
27

 
5
Facility
27

 
 
5.1
Provision of Funding Portions
27

 
5.2
Repayment
28

 
5.3
Interest
28

 
5.4
Calculation of per annum interest rate
28

 
5.5
Market Disruption Event
28

 
6
Payments
29

 
 
6.1
Manner of payment
29

 
6.2
Payments on a Business Day
29

 
6.3
Payments in gross
29

 
6.4
Additional payments
29

 
6.5
Taxation deduction procedures
30

 
 
 

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Contents
 
 
6.6
Tax Credit
30

 
6.7
Tax affairs
30

 
6.8
Amounts payable on demand
30

 
6.9
Appropriation of payments
30

 
6.10
Currency exchanges
31

 
7
Warrants
31

 
 
7.1
Grant
31

 
7.2
Issue of Warrants
31

 
7.3
Exercise of Warrants
31

 
7.4
Ranking of Shares and Warrants
32

 
7.5
Registration under Securities Laws
32

 
7.6
Approvals for issue of Shares
32

 
8
Representations and warranties
33

 
 
8.1
General representations and warranties
33

 
8.2
Projects representations and warranties
36

 
8.3
Survival and repetition of representations and warranties
37

 
8.4
Reliance by Finance Parties
38

 
9
Undertakings
38

 
 
9.1
Conduct of Projects
38

 
9.2
Projects Covenants
38

 
9.3
Environmental issues
39

 
9.4
Mineral Rights
39

 
9.5
Corporate and Project Budget
39

 
9.6
Provision of information and reports
40

 
9.7
Proper accounts
40

 
9.8
Notices to the Agent
40

 
9.9
Corporate existence
41

 
9.10
Proceeds Account
42

 
9.11
Listing Plan
42

 
9.12
Compliance
42

 
9.13
Maintenance of capital
42

 
9.14
Compliance with laws and Authorizations
42

 
9.15
ERISA
43

 
9.16
Payment of debts, outgoings and Taxes
43

 
9.17
Project Documents
43

 
9.18
Amendments to constitution
44

 
9.19
Negative pledge and disposal of assets
44

 
9.20
No change to business
44

 
9.21
Financial accommodation and Financial Indebtedness
45

 
9.22
Arm’s length transactions
45

 
9.23
Restrictions on Distributions and fees
45

 
9.24
Undertakings regarding Secured Property
45

 
9.25
Insurance
46

 
9.26
Newsboy Gold Project Option
48

 
9.27
Term of undertakings
48

 
10
Proceeds Account
49

 
 
10.1
Establishment of Proceeds Account
49

 
10.2
Flow of funds from Proceeds Account
49

 
 
 

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Contents
 
11
Events of Default and Review Events
50

 
 
11.1
Events of Default
50

 
11.2
Effect of Event of Default
52

 
11.3
Transaction Parties to continue to perform
52

 
11.4
Enforcement
52

 
11.5
Review Event
53

 
12
Increased costs and illegality
53

 
 
12.1
Increased costs
53

 
12.2
Illegality
54

 
12.3
Reduction of Commitment
54

 
12.4
Patriot Act
54

 
13
Guaranty and indemnity
54

 
 
13.1
Guaranty
54

 
13.2
Payment
54

 
13.3
Securities for other money
55

 
13.4
Amount of Secured Moneys
55

 
13.5
Proof by Financier
55

 
13.6
Avoidance of payments
55

 
13.7
Indemnity for avoidance of Secured Moneys
56

 
13.8
No obligation to marshal
56

 
13.9
Non-exercise of Guarantor’s rights
56

 
13.10
Principal and independent obligation
56

 
13.11
Suspense account
57

 
13.12
Unconditional nature of obligations
57

 
13.13
No competition
59

 
13.14
Continuing guaranty
60

 
13.15
Variation
60

 
13.16
Judgments
60

 
13.17
Accession of Guarantors
60

 
14
Indemnities and Break Costs
61

 
 
14.1
General indemnity
61

 
14.2
Break Costs
62

 
14.3
Continuing indemnities and evidence of Loss
62

 
15
Fees, Tax, costs and expenses
62

 
 
15.1
Arrangement fee
62

 
15.2
Tax
62

 
15.3
Costs and expenses
63

 
16
Interest on overdue amounts
63

 
 
16.1
Payment of interest
63

 
16.2
Accrual of interest
63

 
16.3
Rate of interest
63

 
17
Assignment
64

 
 
17.1
Assignment by Transaction Party
64

 
17.2
Borrower obligation in registered form
64

 
17.3
Assignment by Finance Party
64

 
17.4
Assist
64

 
 
 

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Contents
 
 
17.5
Lending Office
64

 
17.6
No increase in costs
64

 
18
Saving provisions
65

 
 
18.1
No merger of security
65

 
18.2
Exclusion of moratorium
65

 
18.3
Conflict
65

 
18.4
Consents
65

 
18.5
Principal obligations
65

 
18.6
Non-avoidance
66

 
18.7
Set-off authorized
66

 
18.8
Agent’s certificates and approvals
66

 
18.9
No reliance or other obligations and risk assumption
66

 
18.10
Power of attorney
67

 
19
General
67

 
 
19.1
Confidential information
67

 
19.2
Transaction Party to bear cost
67

 
19.3
Notices
68

 
19.4
Governing law and jurisdiction
68

 
19.5
Prohibition and enforceability
69

 
19.6
Waivers
69

 
19.7
Variation
69

 
19.8
Cumulative rights
69

 
19.9
Attorneys
69

 
19.10
Counterparts
69

 
Schedules
 
 
Notice Details
72

 
 
Bullfrog Gold Project
73

 
 
Newsboy Gold Project
74

 
 
Officer’s certificate
75

 
 
Funding Notice
77

 
 
Promissory Note
78

 
 
Warrant Certificate
80

 
 
Bullfrog Group Structure Diagram
88

 
 
Guarantor Assumption Agreement
89

 
 
 
Signing page
92

 
 
 

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
The agreement
 
Facility Agreement

--------------------------------------------------------------------------------

 
Date ►                    December 10, 2012
 
Between the parties
 
Borrower
Standard Gold Corp.
a corporation existing under the laws of Nevada of 897 Quail Run Drive, Grand
Junction, CO 81505, United States of America
(Borrower)
Guarantor
Bullfrog Gold Corp.
a corporation existing under the laws of Delaware of 897 Quail Run Drive, Grand
Junction, CO 81505, United States of America
(Guarantor)
Financier
RMB Australia Holdings Limited
ACN 003 201 214 of Level 13, 60 Castlereagh Street, Sydney, New South Wales
2000, Australia
(Financier)
Agent
RMB Resources Inc.
of 3500 S Wadsworth Blvd, Suite 405, Lakewood, Colorado 80235, United States of
America
(Agent)
Background
the Financier has agreed to provide the Facility to the Borrower on the terms of
this agreement.
The parties agree
as set out in the operative part of this agreement, in consideration of, among
other things, the mutual promises contained in this agreement.

 
 
1

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Operative part
 
1
Definitions and interpretations

--------------------------------------------------------------------------------

 
1.1
Definitions

 
The meanings of the terms used in this document are set out below.
 
Term
Meaning
Acceptable Exchange
any of:
1      TSX Venture Exchange;
2      Toronto Stock Exchange;
3      NYSE MKT (formerly known as NYSE Amex Equities);
4      NYSE-Euronex; or
5      any other exchange agreed upon between the Borrower and the Agent.
Accounting Standards
generally accepted accounting principles in the United States of America.
Affiliate
with respect to a Person:
1      any partner, officer, ten percent (10%) or more shareholder, manager,
director, employee or managing agent of that Person or that Person’s Affiliates;
2      any spouse, parent, children or grandchildren (by birth or adoption) of
that Person; and
3      any other Person (other than a Subsidiary):
·      that directly or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with, that Person;
·      that directly or indirectly beneficially owns or holds 10% or more of any
class of voting stock or partnership or other voting interest of that Person or
any Subsidiary of that Person; or
10% or more of the voting stock or partnership or other voting interest of which
is directly or indirectly beneficially owned or held by that Person or a
Subsidiary of that Person.
Attorney
an attorney appointed under a Transaction Document.
Authorization
1      any consent, registration, filing, agreement, notice of non-objection,
notarisation, certificate, licence, approval, permit, authority or exemption;
and
2      in relation to anything which a Government Agency may prohibit or
restrict within a specific period, the expiry of that period without
intervention or action or notice of intended intervention or action.

 
 
2

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Availability Period
the period commencing on Financial Close until 31 March 2014.
Bankruptcy Code
Title 11 of the United States Code as amended from time to time.
Borrower Security Agreement
the agreement entitled ‘Security Agreement’ dated on or about the date of this
agreement granted by the Borrower in favour of the Finance Parties.
Break Costs
for any repayment or prepayment, the amount (if any) by which:
1      the interest on the amount repaid or prepaid which the Financier should
have received under this agreement (had the repayment or prepayment not
occurred),
exceeds:
2      the return which that Financier would be able to obtain by placing the
amount repaid or prepaid to it on deposit with a Reference Bank,
in each case for the period from the date of repayment or prepayment until the
last day of the then current Interest Period applicable to the repaid or prepaid
amount.
Bullfrog Consent Letter
the consent letter dated 22 August 2012 of this agreement from the Borrower to
Bullfrog Holding, Inc in relation to the Conveyance, Transfer and Assignment of
Assets and Assumption of Obligations Agreement.
Bullfrog Gold Project
the project known as the Bullfrog Gold Project located approximately 120 miles
NW of Las Vegas, Nevada, United States of America.
Bullfrog Gold Project Deed of Trust
the agreement entitled ‘Deed of Trust and Security Agreement with Assignment of
Rents and Fixture Filing’ dated on or about the date of this agreement granted
by the Borrower in favour of the Finance Parties in relation to the Mineral
Rights for the Bullfrog Gold Project.
Bullfrog Group
the Borrower, the Guarantor and the Guarantor’s Subsidiaries as shown in the
Group Structure Diagram, and any company which becomes a Subsidiary of the
Guarantor after the date of this agreement and Bullfrog Group means any one of
them.
Business Day
1      for the purposes of clause 19.3, a day on which banks are open for
business in the city where the notice or other communication is received
excluding a Saturday, Sunday or public holiday; and
2      for all other purposes, a day on which banks are open for business in
Sydney, Australia and Denver, Colorado, excluding a Saturday, Sunday or public
holiday.

 
 
3

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Change in Law
any present or future law, regulation, treaty, order or official directive or
request (which, if not having the force of law, would be complied with by a
responsible financial institution) which:
1      commences, is introduced, or changes, after the date of this agreement;
and
2      does not relate to a change in the effective rate at which Tax is imposed
on the overall net income of a Finance Party.
Collateral Security
any present or future Encumbrance, Surety Obligation or other document or
agreement created or entered into by a Transaction Party or any other person as
security for, or to credit enhance, the payment of any of the Secured Moneys,
including any further security granted under clause 9.24(b).
Commitment
the maximum aggregate amount agreed to be provided by the Financier under the
Facility, being $4,200,000, as reduced or cancelled in accordance with this
agreement.
Contamination
in respect of a property, the presence of Pollutants:
1      in, on or under the property; or
2      in the ambient air and emanating from the property.
Contested Tax
a Tax payable by a Transaction Party where the Transaction Party is contesting
its liability to pay that Tax, and has reasonable grounds to do so.
Control
of a Person, includes the possession directly or indirectly of the power,
whether or not having statutory, legal or equitable force, and whether or not
based on statutory, legal or equitable rights, directly or indirectly, to do any
of the following:
1      to control 50% or more of the total votes which might be cast at a
general meeting of that Person;
2      to elect or appoint a majority of the board of directors or other
governing body of that Person; or
3      to direct or cause the direction of the management and policies of that
company whether by means of trusts, agreements, arrangements, understandings,
the ownership of any interest in shares or stock of that company or otherwise.

 
 
4

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Conveyance, Transfer and Assignment of Assets and Assumption of Obligations
Agreement
the amended and restated agreement of conveyance, transfer and assignment of
assets and assumption of obligations agreement dated 29 September 2011 between
Bullfrog Holding, Inc, NPX Metals, Inc. and the Borrower.
Corporate and Project Budget
the document comprising:
1      the consolidated cashflow budget for the Bullfrog Group for a period of
18 months; and
2      the financial budget for the Projects over a period of 18 months, which
must be consistent and not conflict with the consolidated cashflow budget for
the Bullfrog Group as described in item 1 above,
to be initially provided in accordance with clause 2.1(c) and then provided in
an updated form under clauses 9.5 and 9.6(c).
Debtor Relief Laws
the Bankruptcy Code and all other applicable liquidation, conservatorship,
bankruptcy, insolvency, rearrangement, moratorium, reorganisation, or similar
debtor relief laws affecting the rights of creditors generally from time to time
in effect and applicable to any Transaction Party having regard to its place of
formation.
Default
1      an Event of Default; or
2      a Potential Event of Default.
Deposit Account Control Agreement
the deposit account control agreement between the Borrower, the Finance Parties
and the depository bank in a form acceptable to the Agent in relation to the
Proceeds Account.
Dispose
in relation to any asset, property or right, means to sell, transfer, assign,
surrender, convey, lease, licence, discount, lend, farm-out or otherwise dispose
of any interest in the asset, property or right.
Distribution
any dividend, distribution or other amount declared or paid by a Transaction
Party on any Marketable Securities issued by it.
Documents
the Transaction Documents and the Project Documents.
Dollars and $
the lawful currency of the United States of America.

 
 
5

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Encumbrance
as applied to the property of any Person:
1      any mortgage, deed to secure debt, deed of trust, lien, pledge, charge,
capital lease, conditional sale or other title retention agreement, or other
security interest, security title or encumbrance of any kind in respect of any
property of that Person or upon the income and profits from that property,
whether that interest is based on the common law, statute or contract;
2      any arrangement, express or implied, under which any property of that
Person is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Financial Indebtedness or performance of
any other obligation in priority to the payment of the general, unsecured
creditors of that Person; and
3      the filing of, or any agreement to give, any financing statement under
the Uniform Commercial Code of any state or its equivalent in any jurisdiction.
Environmental Approvals
all consents, approvals, licences or other Authorizations of any kind required
by Environmental Law.
Environmental Bonding
the environmental bonding instruments or cash bonds which have been posted with
the US BLM in relation to the Newsboy Gold Project in the amount of $12,219.00.
Environmental Law
any law of the United States of America, the State of Arizona or the State of
Nevada that relates to the protection of the environment or health and safety or
manages Pollutants, including laws concerning land use or the rehabilitation of
any land, development, Contamination, conservation of natural or cultural
resources and resource allocation (including any law of the United States of
America, the State of Arizona or the State of Nevada relating to the exploration
for, and development or exploitation of, any natural resource).
Environmental Liability
any actual or potential Loss incurred or which may be incurred in connection
with:
1      the investigation or remediation;
2      a claim by any third party;
3      any action, order, declaration or notice by a Government Agency under an
Environmental Law; or
4      any agreement between a Transaction Party and any:
·      owner or occupier of land; or
·      Government Agency,
of or in respect of Contamination of a Project or a Project Area.
ERISA
the Employee Retirement Income Security Act of 1974 (PL 93-406, 2 September
1974), as amended.

 
 
6

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Event of Default
any event specified in clause 11.1.
Exchange
1      OTC Bulletin Board; and
2      the Acceptable Exchange on which the Guarantor is listed following
implementation of the Listing Plan pursuant to clause 9.11.
Excluded Tax
a Tax imposed by any jurisdiction on the net income of a Finance Party but not a
Tax:
1      calculated on or by reference to the gross amount of any payment (without
allowance for any deduction) derived by a Finance Party under a Transaction
Document or any other document referred to in a Transaction Document; or
2      imposed as a result of a Finance Party being considered a resident of or
organized or doing business in that jurisdiction solely as a result of it being
a party to a Transaction Document or any transaction contemplated by a
Transaction Document.
Exercise Price
$0.35 per Share.
Expiry Date
the date which is 36 months after a Warrant is issued to the Financier or the
Financier’s nominee under this agreement.
Facility
the Facility made available by the Financier to the Borrower under clause 3.1.
Final Option Date
the date on which the Borrower obtains a 100% interest in and to the Option
Property in accordance with clause 3.2 and clause 3.10 of the Option to Purchase
and Royalty Agreement.
Finance Party
each of the Agent and the Financier and Finance Parties means both of them.
Financial Close
the date on which all of the conditions precedent in clause 2.1 are satisfied or
waived by the Agent.

 
 
7

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Financial Indebtedness
any debt or other monetary liability in respect of moneys borrowed or raised or
any financial accommodation including under or in respect of any:
1      bill, bond, debenture, note or similar instrument;
2      acceptance, endorsement or discounting arrangement;
3      Surety Obligation;
4      finance or capital Lease;
5      agreement for the deferral of a purchase price or other payment in
relation to the acquisition of any asset or service;
6      obligation to deliver goods or provide services paid for in advance by
any financier;
7      agreement for the payment of capital or premium on the redemption of any
preference shares; or
8      Hedging Agreements,
and irrespective of whether the debt or liability:
9      is present or future;
10    is actual, prospective, contingent or otherwise;
11    is at any time ascertained or unascertained;
12    is owed or incurred alone or severally or jointly or both with any other
person; or
13    comprises any combination of the above.
Financial Report
in relation to an entity, the following financial statements and information in
relation to the entity (or the equivalent financial statements or information in
the jurisdiction of the entity), prepared for its financial quarter, financial
half-year or financial year:
1      a statement of financial performance;
2      a statement of financial position; and
3      a statement of cashflows.
Financier Warrants
7,000,000 Warrants.
Force Majeure Event
1      an act of God;
2      war, revolution, an act of terrorism, or any other unlawful act against
public order or authority;
3      a restraint by a Government Agency; and
4      any other event which a reasonable person could not foresee or reasonably
make provision for or insure against,
which wholly or partially prevents, hinders, obstructs, delays or interferes
with the development or operation of a Project.
Funding Date
the date on which a Funding Portion is provided, or is to be provided, to the
Borrower under this agreement.

 
 
8

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Funding Notice
a notice given under clause 4.1.
Funding Portion
each portion of the Commitment provided under this agreement.
Funding Rate
in respect of an Interest Period, the aggregate of:
1      LIBOR for that Interest Period; and
2      the Margin.
Good Industry Practice
in respect of a Project, the degree of care and skill, diligence, prudence
(financial and operational), foresight and operating practice which would
reasonably and ordinarily be expected from a skilled operator engaged in the
same type of undertaking as the Project under the same or similar circumstances.
Government Agency
any government or any governmental, semi-governmental, administrative, fiscal or
judicial body, department, commission, authority, tribunal, agency or entity.
Group Structure Diagram
the group structure diagram in Schedule 8, as amended or updated by the delivery
of a new diagram to the Agent under clause 9.6(g).
Guarantee Assumption Agreement
an agreement in or substantially in the form of Schedule 9 or another form
acceptable to the Agent.
Guarantor Pledge Agreement
the agreement entitled ‘Pledge Agreement’ dated on or about the date of this
agreement granted by the Guarantor in favour of the Finance Parties
Guarantor Security Agreement
the agreement entitled ‘Security Agreement’ dated on or about the date of this
agreement granted by the Guarantor in favour of the Finance Parties.
Guarantors
1      the Guarantor; and
2      any person who has executed a Guarantee Assumption Agreement and has
provided to the Financier all other documentation required under clause 13.17.
Hedging Agreement
an interest rate transaction, foreign exchange transaction, equity or equity
index option, bond option, commodity swap, commodity option, commodity forward
sale, cap transaction, currency swap transaction, cross-currency swap rate
transaction or any other hedge or derivative agreement, including any master
agreement and any transaction or confirmation under it.

 
 
9

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Initial Transaction Costs
1      all Taxes and registration fees payable on or with respect to the
Transaction Documents;
2      the legal fees in relation to the preparation, negotiation and completion
of the Transaction Documents and all related matters; and
3      all other fees, costs and expenses (including travel costs, fees payable
to any independent technical expert and other disbursements) of the Finance
Parties.
Interest Payment Date
the last day of each Interest Period.
Interest Period
a period selected or determined under clause 4.6.
Key Mineral Rights
in respect of each Project:
1      the patented and unpatented mining claims, fee and leased land, and other
interests in land described as ‘Key Mineral Rights’ in Schedule 2 and Schedule
3;
2      any other mining claim or right owned by the Borrower which the Agent
reasonably designates by notice to the Borrower to be a ‘Key Mineral Right’;
3      any present or future renewal, extension, modification, substitution,
amalgamation or variation of any of the land and interests in land described in
paragraphs 1 and 2;
4      any present or future interest from time to time held by or on behalf of
the Borrower in any other present or future mining claim or right which forms
part of, is used in connection with or relates in any way to the land and
interests in land described in paragraphs 1 and 2; and
5      any present or future application for or interest in any of the above,
which confers or which, when granted, will confer the same or similar rights.
 
Lease
a lease, charter, hire purchase, hiring agreement or any other agreement under
which any property is or may be used or operated by a person other than the
owner.
Lending Office
in respect of a Finance Party, the office of that Finance Party set out opposite
its name in Schedule 1 or any other office notified by a Finance Party under
this agreement.

 
 
10

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
LIBOR
in relation to an Interest Period for a Funding Portion, the rate per cent per
annum determined by the Agent to be:
1      the average of the rates quoted on the LIBOR Page as being the rate per
annum at which United States Dollar deposits are offered for a period equivalent
to the Interest Period at about 11.00 am (London time) on the Value Date,
eliminating the highest and lowest rates and rounding up the resultant figure to
4 decimal places;
2      where 2 or fewer rates are quoted for the relevant period on the LIBOR
Page at the relevant time, the average of the rates notified to the Agent by
each Reference Bank to be the rate per annum at which United States Dollar
deposits are offered to that Reference Bank for a period equivalent to the
Interest Period at about 11.00 am (London time) on the Value Date, rounding up
the resultant figure to 4 decimal places; or
3      if LIBOR cannot be determined in accordance with paragraphs 1 or 2 of
this definition, the rate most nearly approximating the rate that would
otherwise have been calculated by the Agent in accordance with paragraphs 1 or 2
having regard to comparable indices then available in the financial markets.
LIBOR Business Day
a day on which banks are open for business in London and New York excluding a
Saturday, Sunday or public holiday.
LIBOR Page
the Bloomberg Screen BTMM, being the page on which the British Bankers’
Association Interest Settlement Rate for US Dollars is displayed, or any other
Bloomberg page which may replace it for the purpose of displaying offered rates
for United States Dollar deposits.
Listing Plan
the document, as agreed between the Guarantor and the Financier, setting out the
listing plan to be followed by the Guarantor to ensure that the Guarantor is
listed on an Acceptable Exchange no later than 12 months from the date of
Financial Close.
Loss
any claim, action, damage, loss, liability, cost, charge, expense, outgoing or
payment.
Margin
7% per annum.
Marketable Securities
1      debentures, stocks, shares or bonds of any government, of any local
Government Agency, or of any body corporate, association or society, and
includes any right or option in respect of shares in any body corporate;
2      any unit (whatever called) in a trust estate which represents a legal or
beneficial interest in any of the income or assets of a trust estate and
includes, but is not limited to, any option to acquire any unit as described in
this paragraph 2;
3      any option or right in respect of an unissued share;
4      any convertible note; and
5      any instrument or security which is a combination of any of the above.

 
 
11

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Market Disruption Event
any event specified in clause 5.5.
Material Adverse Effect
a material adverse effect on:
1      any Transaction Party’s ability to perform any of its obligations under
any Transaction Document;
2      the rights of the Finance Parties under, or the enforceability of, a
Transaction Document;
3      the value of the Secured Property; or
4      the assets, business or operations of any Transaction Party (including a
Project and the Project Assets relating to that Project).
Material Agreement
1      the Option to Purchase and Royalty Agreement; and
2      Conveyance, Transfer and Assignment of Assets and Assumption of
Obligations Agreement;
3      any other agreement:
·      to which a Transaction Party is a party; and
·      that is, in the opinion of the Agent, material to the development of a
Project and which the Agent notifies the Borrower is to be a Material Agreement.
Mineral Rights
in respect of a Project:
1      all of the patented and unpatented mining claims, fee and leased lands,
and other interests in lands, which are held by the Borrower (including the Key
Mineral Rights) and are described in Schedule 2 and Schedule 3 of this
agreement;
2      all entitlements of the Borrower under the provisions of any relevant
Mining Law to conduct exploration or mining activities in any part of the
Project Area relating to that Project;
3      any present or future interest from time to time held by or on behalf of
the Borrower in any present or future right, lease, licence, patented or
unpatented mining claim, permit, plan of operations or other authority which
confers or may confer a right to prospect or explore for or mine any metals or
minerals;
4      any present or future renewal, extension, modification, substitution,
amalgamation or variation of any of the mineral rights described above (whether
extending over the same or a greater or lesser area); and
5      any present or future application for or an interest in any of the above
which confers or which, when operated, will confer the same or similar rights.

 
 
12

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Mining Law
any law, including the relevant laws of United States of America, Nevada,
Arizona or otherwise, whether or not deriving from statute, concerning the
acquisition by any allowed means of interests in public lands or private lands
for the purpose of conducting mining exploration, mine development, mining
operations, reclamation and related operations on that land, together with the
rights necessary to conduct those activities, including but not limited to laws
relating to public land use, development, conservation of natural or cultural
resources and resource allocation and includes any laws concerning permits,
licences and Authorizations required to be received before conducting any of
those activities and includes any and all rules, regulations or ordinances
promulgated under or in respect of those laws.
Newsboy Gold Project
the project known as the Newsboy Gold Project located approximately 10 miles SE
of Wickenburg, Arizona, United States of America.
Newsboy Gold Project Deed of Trust
the agreement entitled ‘Deed of Trust and Security Agreement with Assignment of
Rents and Fixture Filing’  (to be entered into immediately after the Borrower,
or any other Transaction Party, exercises the Option)  granted by the Borrower
in favour of the Finance Parties in relation to the Mineral Rights for the
Newsboy Gold Project.
Newsboy Option Side Agreement
the side agreement dated on or about the date of this agreement between
Southwest Exploration, Inc. and the Finance Parties in respect of the Option to
Purchase and Royalty Agreement.
Officer
1      in relation to a Transaction Party which is a corporation, a director,
secretary, chief executive officer, chief financial officer, treasurer,
president or vice president or a person notified to be an authorized officer, of
the Transaction Party;
2      in relation to a Transaction Party which is a limited liability company,
the manager of that Transaction Party or a person notified to be an authorized
officer of that Transaction Party; and
3      in relation to a Finance Party, a director, secretary or any person whose
title includes the word ‘Director’, ‘Managing Director’, ‘Manager’ or ‘Vice
President’, and any other person appointed by the Finance Party to act as its
authorized officer for the purposes of this agreement.
Option
has the meaning given to the term ‘Option’ in the Option to Purchase and Royalty
Agreement.

 
 
13

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Option Property
has the meaning given to the term ‘Property’ in the Option to Purchase and
Royalty Agreement.
Option to Purchase and Royalty Agreement
the option to purchase and royalty agreement dated 28 September 2011 between the
Borrower and Southwest Exploration Inc.
Overdue Margin
2% per annum.
Overdue Rate
the aggregate of:
1      the Overdue Margin;
2      the Margin; and
3      LIBOR on the relevant date on which the Overdue Rate is calculated under
clause 16, as determined by the Agent in accordance with the definition of LIBOR
in this clause 1.1 except that in making the determination all references in
that definition to:
·      ‘Interest Period’ are references to a period of 30 days;
·      ‘Value Date’ are to the relevant date on which the Overdue Rate is
calculated under clause 16; and
·      ‘Funding Portion’ are to the relevant overdue amount.
Patriot Act
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56, signed into law on
October 26, 2001, as amended from time to time.
Payment Currency
the currency in which any payment is actually made.
Permitted Disposal
1      sale of product derived from a Project Area on normal commercial terms;
2      any Disposal on normal commercial terms of obsolete assets or assets that
are surplus or otherwise no longer required for the purpose of a Project;
3      any Disposal on normal commercial terms of assets (excluding Project
Assets) if the proceeds of the Disposal are used at or about the same time to
acquire replacement assets of comparable or superior value, type and quality
which are to be used for a similar purpose;
4      any payment of cash as consideration for the acquisition of any assets or
services on normal commercial terms;
5      any Disposal which is required to be made under any applicable law or an
order or directive made by any Government Agency;
6      any Disposals which constitute Permitted Encumbrances or in connection
with Permitted Financial Indebtedness;
7      a Disposal arising under a Permitted Royalty;
8      any Disposal of assets (other than Project Assets) not included in
paragraphs 1 to 7 (inclusive) where the market value (in aggregate) in any 12
month period does not exceed $250,000; and
9      any other Disposal made with the prior written consent of the Agent.

 
 
14

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Permitted Encumbrance
1      a lien created by operation of law securing an obligation that is not yet
due;
2      a lien for the unpaid balance of purchase money under an instalment
contract entered into in the ordinary course of business;
3      a lien for the unpaid balance of money owing for repairs, materials,
construction works or labor; and
4      each Security Interest,
which affects or relates to any of the assets of any Transaction Party.
Permitted Financial Accommodation
any financial accommodation or any Surety Obligation provided by a Transaction
Party in respect of financial accommodation:
1      under the Transaction Documents;
2      to another Transaction Party; or
3      with the Agent’s prior written consent.
Permitted Financial Indebtedness
1      any liability of a Transaction Party under any agreement entered into in
the ordinary course of business for the acquisition of any asset or service
where payment for the asset or service is deferred for a period of not more than
90 days;
2      any Financial Indebtedness incurred by one Transaction Party to another
Transaction Party;
3      any Financial Indebtedness incurred or permitted to be incurred under any
Transaction Document;
4      any Financial Indebtedness entered into by members of the Bullfrog Group,
the aggregate outstanding principal amount of which does not at any time exceed
$250,000; and
5      any other Financial Indebtedness approved by the Agent.
Permitted Royalty
the net smelter royalties entered into by the Borrower for
1       2% of the future gold production from the Newsboy Gold Project payable
under the Option to Purchase and Royalty Agreement; and
2      3% of the future gold production from the Bullfrog Gold Project payable
under the Conveyance, Transfer and Assignment of Assets and Assumption of
Obligations Agreement.

 
 
15

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Person
an individual, corporation, company, partnership, association, trust or
unincorporated organization, or a government or any agency, division,
department, or political subdivision a government.
Pollutant
a pollutant, contaminant, dangerous, toxic or hazardous substance, petroleum or
petroleum product, chemical, solid, special liquid, industrial or other waste.
Potential Event of Default
anything which would become an Event of Default on the giving of notice (whether
or not notice is actually given), the expiry of time, the satisfaction or
non-satisfaction of any condition, or any combination of the above.
Power
any right, power, authority, discretion or remedy conferred on a Finance Party,
a Receiver or an Attorney by any Transaction Document or any applicable law.
Principal Outstanding
at any time, the principal amount of all Funding Portions outstanding at that
time.
Proceeds Account
the account established under clause 10.1(a).
Proceeds Account Minimum Balance
1      $500,000; or
2      such other amount as agreed between the Borrower and the Agent.
Projects
each of:
1      the Bullfrog Gold Project; and
2      the Newsboy Gold Project,
and Projects means both of them.
Project Areas
each of:
1      the area the subject of the Key Mineral Rights for the Bullfrog Gold
Project; and
2      the area the subject of the Key Mineral Rights for the Newsboy Gold
Project,
and Project Areas means both of them.

 
 
16

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Project Assets
in respect of a Project, all the right, title and interest both present and
future of any Transaction Party which is attributable to the Project and
includes all the right, title and interest both present and future of a
Transaction Party in, to, under or derived from:
1      the Key Mineral Rights for the Project;
2      the Project Area for the Project, including any title to or interest in
land in the Project Area now or at a later time held by a Transaction Party
including mining claims acquired or staked after Financial Close;
3      every contract for the use by any third party of any of the assets and
property included in the Project or the Project Area;
4      Authorizations in relation to the Project or the Project Area;
5      the relevant Project Documents for the Project and any other contract,
agreement, permit, lease, licence, consent, easement, right of way and other
rights or interests in land, which relate to the operation or maintenance of the
Project or the Project Area;
6      all exploration and mining information, documents, maps, reports,
records, studies and other written data, including all data stored on magnetic
tapes, disks or diskettes or any other computer storage media, relating to
geological, geochemical and geophysical work, feasibility studies and other
operations conducted with respect to the Project Area;
7      all buildings, improvements, structures, systems, fixtures, plant,
machinery, equipment, tools and other personal property at any time used or
intended for use in connection with or incidental to the development of the
Project, and all associated facilities and infrastructure; and
8      every contract for the use by any third party of any of the assets
described in paragraphs 1 to 7 inclusive.
Project Documents
1      the Key Mineral Rights;
2      all instruments and indicia of title to the Key Mineral Rights and
Mineral Rights and all other documentation and agreements under which a
Transaction Party derives the right to conduct mining or exploration in the
Project Areas;
3      each Material Agreement;
4      any agreement or contract described in clause 9.17(f);
5      all agreements evidencing the Environmental Bonding arrangements;
6      any other document executed from time to time by any person in respect of
the documents described in paragraphs 1 to 5 inclusive or which is collateral,
supplementary or related to those documents; and
7      any other document that the Agent and the Borrower agree in writing to be
a Project Document.
Promissory Note
the instrument in the form set out in Schedule 6.

 
 
17

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Quarter
the period of 3 months preceding a Quarterly Date.
Quarterly Date
each of 31 March, 30 June, 30 September and 31 December each year.
Receiver
a receiver or receiver and manager appointed under a Security Document, or a
person acting in an equivalent role.
Reference Banks
1      Barclays Bank plc;
2      JPMorgan Chase Bank; and
3      Royal Bank of Scotland plc,
and any other bank or financial institution nominated by the Agent.
Registration Statement
has the meaning given to it in clause 7.5.
Relevant Currency
the currency in which a payment is required to be made under the Transaction
Documents and, if not expressly stated to be another currency, is Dollars.
Required Equity Raising
an equity raising in the amount required (but of at least $875,000) so that the
Corporate and Project Budget demonstrates that the cash balance of the Proceeds
Account is:
1      no less than $500,000; and
2      is fully funded to cover all amounts set out in the Corporate and Project
Budget,
from the date that the Borrower receives the First Funding Portion under this
Agreement until the Repayment Date.
Repayment Date
the date 24 months from the date of Financial Close.
Review Event
any event specified in clause 11.5(a).
Same Day Funds
immediately available and freely transferable funds.

 
 
18

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Secured Moneys
all debts and monetary liabilities of each Transaction Party to the Finance
Parties under or in relation to any Transaction Document and in any capacity,
irrespective of whether the debts or liabilities:
1      are present or future;
2      are actual, prospective, contingent or otherwise;
3      are at any time ascertained or unascertained;
4      are owed or incurred by or on account of any Transaction Party alone, or
severally or jointly with any other person;
5      are owed to or incurred for the account of any Finance Party alone, or
severally or jointly with any other person;
6      are owed to any other person as agent (whether disclosed or not) for or
on behalf of any Finance Party;
7      are owed or incurred as principal, interest, fees, charges, Taxes,
damages (whether for breach of contract or tort or incurred on any other
ground), losses, costs or expenses, or on any other account;
8      are owed to or incurred for the account of any Finance Party directly or
as a result of:
·      the assignment or transfer to any Finance Party of any debt or liability
of any Transaction Party (whether by way of assignment, transfer or otherwise);
or
·      any other dealing with any such debt or liability;
9      are owed to or incurred for the account of a Finance Party before the
date of this agreement or before the date of any assignment of this agreement to
any Finance Party by any other person or otherwise; or
10    comprise any combination of the above.
Secured Property
the property subject to a Security Interest.
Securities Act
has the meaning given to it in clause 7.5.
Securities Laws
in respect of a Transaction Party, all securities, companies and corporations
laws, together with all regulations, rules and policy statements under those
laws, which are applicable to that Transaction Party, including the applicable
laws of the United States of America and Canada (if the Guarantor opts to list
on one or more of the Acceptable Exchanges located in Canada) or a State,
Province or Territory of either of them.
Security Document
1      Borrower Security Agreement;
2      Guarantor Security Agreement;
3      Bullfrog Gold Project Deed of Trust;
4      when it is entered into, the Newsboy Gold Project Deed of Trust;
5      Guarantor Pledge Agreement;
6      the guarantee and indemnity given by the Guarantor under clause 13.17;
7      the Deposit Account Control Agreement;
8      any Encumbrance granted by a Guarantor under clause 13.17;
9      each Collateral Security; and
10    any other document under which an Encumbrance is created or expressed to
be created in favour of a Finance Party.

 
 
19

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Security Interest
any security interest created or expressed to be created in favour of a Finance
Party by a Security Document.
Security Provider
a person who has granted a Security Interest.
Shares
fully paid shares of the common stock in the capital of the Guarantor.
Subsidiary
a Person over which another Person has Control.
Surety Obligation
any guaranty, suretyship, letter of credit, letter of comfort or any other
obligation:
1      to provide funds (whether by the advance or payment of money, the
purchase of or subscription for shares or other securities, the purchase of
assets or services, or otherwise) for the payment or discharge of;
2      to indemnify any person against the consequences of default in the
payment of; or
3      to be responsible for,
any debt or monetary liability of another person or the assumption of any
responsibility or obligation in respect of the insolvency or the financial
condition of any other person.
Tax
1      any tax, levy, charge, impost, duty, fee, deduction, compulsory loan or
withholding including goods and services tax; or
2      any income, stamp or transaction duty, tax or charge,
which is assessed, levied, imposed or collected by any Government Agency and
includes any interest, fine, penalty, charge, fee or other amount imposed on or
in respect of any of the above.
Title Document
any original, duplicate or counterpart certificate or document of title.

 
 
20

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Transaction Document
1      this agreement;
2      each Security Document;
3      any Guarantee Assumption Agreement;
4       the Promissory Note;
5      the Newsboy Option Side Agreement;
6      the Bullfrog Consent Letter;
7      any document or agreement entered into or given under any of the above;
8      any other document that the Agent and the Borrower agree in writing to be
a Transaction Document; and
9      all amendments, modifications, extensions, replacements and substitutions
to any of the above.
Transaction Party
1      the Borrower;
2      any Guarantor;
3      each Security Provider; and
4      any other person that the Borrower and the Agent agree is a Transaction
Party.
US BLM
United States Bureau of Land Management.
Undrawn Commitment
at any time, the Commitment less the Principal Outstanding at that time.
Value Date
the date 2 LIBOR Business Days before the first day of an Interest Period.
Warrant
a warrant to purchase Shares.
Warrant Share
each Share received by the Financier or the Financier’s nominee on the exercise
of a Warrant.
Warrant Certificate
a certificate in the form of Schedule 7.
Work Fee
a non-refundable, non-rebateable fee of $50,000 paid in cash by the Borrower to
the Agent upon acceptance of the Agent’s mandate to arrange the Facility.

 
 
21

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
1.2
Interpretations

 
In this agreement headings and bold type are for convenience only and do not
affect the interpretation of this agreement and, unless the context requires
otherwise:
 
 
(a)
words indicating the singular include the plural and vice versa;

 
 
(b)
words indicating a gender include any gender;

 
 
(c)
other parts of speech and grammatical forms of a word or phrase defined in this
agreement have a corresponding meaning;

 
 
(d)
an expression suggesting or referring to a natural person or an entity includes
any company, partnership, joint venture, association, corporation or other body
corporate and any Government Agency;

 
 
(e)
a reference to any thing (including any right) includes a part of that thing but
nothing in this clause 1.2(e) implies that performance of part of an obligation
constitutes performance of the obligation;

 
 
(f)
a reference to a clause, party, annexure, exhibit or schedule is a reference to
a clause of, and a party, annexure, exhibit and schedule to, this agreement and
a reference to this agreement includes any annexure, exhibit and schedule;

 
 
(g)
a reference to a statute, regulation, proclamation, ordinance or by-law includes
all statutes, regulations, proclamations, ordinances or by-laws amending,
consolidating or replacing it, whether passed by the same or another Government
Agency with legal power to do so, and a reference to a statute includes all
regulations, proclamations, ordinances and by-laws issued under that statute;

 
 
(h)
a reference to a document includes all amendments or supplements to, or
replacements or novations of, that document;

 
 
(i)
a reference to liquidation includes official management, appointment of an
administrator, compromise, arrangement, merger, amalgamation, reconstruction,
winding up, dissolution, deregistration, assignment for the benefit of
creditors, scheme, composition or arrangement with creditors, insolvency,
bankruptcy, or a similar procedure or, where applicable, changes in the
constitution of any partnership or person, or death;

 
 
(j)
a reference to a party to any document includes that party’s successors and
permitted assigns;

 
 
(k)
a reference to an agreement other than this agreement includes an undertaking,
deed, agreement or legally enforceable arrangement or understanding whether or
not in writing;

 
 
(l)
a reference to an asset includes all property of any nature, including a
business, and all rights, revenues and benefits;

 
 
(m)
a reference to a document includes any agreement in writing, or any certificate,
notice, deed, instrument or other document of any kind;

 
 
(n)
no provision of this agreement may be construed adversely to a party solely on
the ground that the party was responsible for the preparation of this agreement
or that provision;

 
 
(o)
a reference to a body, other than a party to this agreement (including an
institute, association or authority), whether statutory or not:

 
 
(1)
which ceases to exist; or

 
 
(2)
whose powers or functions are transferred to another body,

 
is a reference to the body which replaces it or which substantially succeeds to
its powers or functions;
 
 
(p)
a Default is ‘continuing’ if it has not been waived in writing by, or remedied
to the satisfaction of, the Agent; and

 
 
(q)
references to time are to Denver, Colorado time, unless otherwise stated.

 
 
22

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
1.3
Inclusive expressions

 
Specifying anything in this agreement after the words ‘include’ or ‘for example’
or similar expressions does not limit what else is included unless there is
express wording to the contrary.
 
1.4
Business Day

 
Except where clause 6.2 applies or as otherwise provided under this agreement,
where the day on or by which any thing is to be done is not a Business Day, that
thing must be done on or by the succeeding Business Day.
 
1.5
Accounting Standards

 
Any accounting practice or concept relevant to this agreement is to be construed
or determined in accordance with the Accounting Standards.
 
2
Conditions precedent

--------------------------------------------------------------------------------

 
2.1
Conditions precedent to the first Funding Portion

 
The Financier is not obliged to provide the first Funding Portion or the
Commitment until the Agent has received all of the following in form and of
substance satisfactory to the Agent:
 
 
(a)
officer’s certificate: an officer’s certificate in the form of Schedule 4 given
in respect of each of the Borrower and the Guarantor and dated no more than
5 Business Days before the first Funding Date;

 
 
(b)
Transaction Documents: originals of each Transaction Document duly executed by
all parties to them other than the Finance Parties and, where applicable:

 
 
(1)
with evidence satisfactory to the Agent that all Taxes applicable to the
Transaction Documents have been or will be duly paid; and

 
 
(2)
in recordable form together with all executed documents necessary to record
them;

 
 
(c)
Required Equity Raising: evidence that the Required Equity Raising has been
completed;

 
 
(d)
Listing Plan: a copy of the agreed Listing Plan initialled by the Guarantor and
the Agent for identification purposes;

 
 
(e)
budget: a copy of the agreed Corporate and Project Budget initialled by the
Borrower and the Agent for identification purposes;

 
 
(f)
Project Documents: copies of each Project Document duly executed by all parties
to them;

 
 
(g)
Title Documents: each Title Document required to be lodged with a Finance Party
under any Transaction Document;

 
 
(h)
Financial Reports: a copy of:

 
 
(1)
the consolidated audited Financial Report for the Bullfrog Group for the year
ending 31 December 2011; and

 
 
23

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(2)
the consolidated unaudited interim Financial Report for the Bullfrog Group for
the period ending 30 June 2012;

 
 
(i)
Authorizations: evidence that all Authorizations have been obtained in
connection with the transactions contemplated by the Documents;

 
 
(j)
Proceeds Account: evidence that the Proceeds Account has been established and
the cash raised pursuant to the Required Equity Raising has been deposited in
it;

 
 
(k)
Warrants: the Financier Warrants, and certificates for the Financier Warrants
issued in the name of the Financier or the Financier’s nominee (as applicable);

 
 
(l)
Mineral Rights: evidence that:

 
 
(1)
the Borrower is the legal holder of the Mineral Rights and that the Key Mineral
Rights are valid and in good standing; and

 
 
(2)
the Key Mineral Rights give the Borrower all rights required to enable it to
conduct the Projects in accordance with the Corporate and Project Budget;

 
 
(m)
good title: evidence that the Borrower and the Guarantor have good title to the
Secured Property and the Project Assets (as applicable);

 
 
(n)
opinion: an opinion from the Borrower’s counsel, Fennemore Craig, P.C., in
respect of the due execution and enforceability of the Transaction Documents;

 
 
(o)
insurance: evidence that the Transaction Parties have complied with clause 9.25;

 
 
(p)
due diligence: the completion of any technical, legal and commercial due
diligence investigations with respect to the Transaction Parties and the Project
Assets and Secured Property;

 
 
(q)
Environmental Bonding: evidence that the Transaction Parties have complied with
all of their obligations in respect of the Environmental Bonding and that the
Environmental Bonding arrangements are the only environmental bonds required to
be taken out in accordance with the requirements of any Environmental Law
relating to the Projects and the Project Areas;

 
 
(r)
Initial Transaction Costs: evidence that the Initial Transaction Costs have been
or will be paid in full at the time the first Funding Portion is provided;

 
 
(s)
arrangement fee: evidence that the fee described in clause 15.1 has been or will
be paid in full on the date the first funding portion is provided;

 
 
(t)
enquiries: results of searches, enquiries and requisitions in respect of each
Transaction Party and the Project Assets and Secured Property;

 
 
(u)
other approvals: evidence that all other approvals necessary for the
transactions contemplated by the Transaction Documents have been obtained; and

 
 
(v)
other matters: any other certificates, Authorizations, documents, matters or
things which the Agent or the Financier requires.

 
2.2
Conditions precedent to all Funding Portions

 
The Financier is not obliged to provide any Funding Portion until the following
conditions are fulfilled to the satisfaction of the Agent:
 
 
(a)
Funding Notice: a Funding Notice has been provided by the Borrower to the Agent
that complies with clause 4.2;

 
 
24

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(b)
Funding Date: the Funding Date for the provision of a Funding Portion, is a
Business Day within the Availability Period;

 
 
(c)
Commitment: in respect of the provision of a Funding Portion, the Commitment
will not be exceeded by providing the Funding Portion;

 
 
(d)
no Default: no Default has occurred which is continuing and no Default will
result from the Funding Portion being provided;

 
 
(e)
no Material Adverse Effect: no event has occurred which has had, or is likely to
have, a Material Adverse Effect and no event has occurred which will prevent the
Transaction Parties from developing or operating the Projects in accordance with
the Corporate and Project Budget;

 
 
(f)
Proceeds Account Minimum Balance: the cash balance in the Proceeds Account is no
less than the Proceeds Account Minimum Balance; and

 
 
(g)
representations and warranties: the representations and warranties set out in
clauses 8.1 and 8.2 are true and correct at the Funding Date .

 
2.3
Certified copies

 
An Officer of the relevant Transaction Party must certify a copy of a document
given to a Finance Party under clause 2.1 to be a true copy of the original
document. The certification must be made no more than 5 Business Days before the
date on which it is provided.
 
2.4
Benefit of conditions precedent

 
A condition in this clause 2 is for the benefit only of the Finance Parties and
only the Agent acting on the instructions of the Financier may waive it.
 
3
Commitment, purpose and availability of Facility

 


3.1
Provision of Commitment

 
The Financier must make the Commitment available to the Borrower on the terms of
this agreement.
 
3.2
Purpose

 
The Borrower must use the net proceeds of each Funding Portion provided under
the Facility in accordance with the Corporate and Project Budget and only for:
 
 
(a)
funding agreed upon pre-development work and exploration programs relating to
the Newsboy Gold Project;

 
 
(b)
agreed general corporate purposes; and

 
 
(c)
any other purpose that the Agent approves in writing.

 
3.3
Cancellation of Commitment during Availability Period

 
 
(a)
The Borrower may cancel the whole or any part of the Undrawn Commitment by
giving the Agent at least 10 days’ prior written notice.

 
 
(b)
A partial cancellation of the Undrawn Commitment may only be made in an integral
multiple of $500,000.

 
 
25

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(c)
The Commitment is cancelled to the extent of the portion of the Undrawn
Commitment cancelled under this clause 3.3.

 
 
(d)
A notice given under clause 3.3(a) is irrevocable.

 
3.4
Cancellation at end of Availability Period

 
On the last day of the Availability Period, the Commitment is automatically
cancelled to the extent of the Undrawn Commitment.
 
3.5
Voluntary prepayment

 
 
(a)
The Borrower may prepay any of the Principal Outstanding by giving the Agent at
least 30 days’ prior written notice specifying the prepayment date and the
amount to be prepaid.

 
 
(b)
Prepayment of part of the Principal Outstanding may only be made in an integral
multiple of $500,000.

 
 
(c)
The Borrower must prepay the Principal Outstanding specified in the prepayment
notice on the prepayment date specified in the notice together with:

 
 
(1)
all unpaid interest accrued to the prepayment date in respect of the prepaid
amount; and

 
 
(2)
the amount of any Break Costs in accordance with clause 14.2.

 
 
(d)
The Commitment is reduced by any amount of Principal Outstanding prepaid under
this clause 3.5 and accordingly, a prepaid amount may not be redrawn.

 
 
(e)
A notice given under clause 3.5(a) is irrevocable.

 
3.6
Mandatory prepayment

 
 
(a)
The Borrower must immediately apply any proceeds received from the exercise of
the Warrants as a mandatory prepayment of the Principal Outstanding together
with the amount of any Break Costs in accordance with clause 14.2.

 
 
(b)
The Commitment is reduced by any amount of Principal Outstanding prepaid under
this clause 3.6 and accordingly, a prepaid amount may not be redrawn.

 
4
Funding and rate setting procedures

 


4.1
Delivery of Funding Notice

 
 
(a)
If the Borrower requires the provision of a Funding Portion it must deliver to
the Agent a Funding Notice.

 
 
(b)
The Agent must notify the Financier of the contents of each Funding Notice as
soon as reasonably practicable and in any event within 1 Business Day after the
Agent receives the Funding Notice.

 
4.2
Requirements for a Funding Notice

 
A Funding Notice to be effective must be:
 
 
(a)
in writing in the form of, and specifying the matters required in, Schedule 5;
and

 
 
26

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(b)
received by the Agent before 11.00 am Sydney time on a Business Day at least 5
Business Days before the proposed Funding Date (or any shorter period that the
Agent agrees in writing).

 
4.3
Irrevocability of Funding Notice

 
The Borrower is irrevocably committed to draw Funding Portions from the
Financier in accordance with each Funding Notice given to the Agent.
 
4.4
Amount of Funding Portions

 
The Borrower must ensure that the amount of each Funding Portion is in
accordance with the amounts set out in the Corporate and Project Budget unless
otherwise agreed upon between the Borrower and the Agent.
 
4.5
Frequency of Funding Portions

 
The Borrower may not deliver Funding Notices to the Agent more frequently than
once a month (in accordance with the Corporate and Project Budget) unless
otherwise agreed upon between the Borrower and the Agent.
 
4.6
Interest Periods

 
 
(a)
Each Interest Period must be of 90 days or any other period that the Agent
agrees upon with the Borrower.

 
 
(b)
If an Interest Period ends on a day which is not a Business Day, it is regarded
as ending on the next Business Day in the same calendar month or, if none, the
preceding Business Day.

 
 
(c)
An Interest Period for a Funding Portion commences either on the first Funding
Date for that Funding Portion or on the last day of the immediately preceding
Interest Period for that Funding Portion.

 
 
(d)
Each Interest Period which commences prior to a Quarterly Date and would
otherwise end after that Quarterly Date, ends on that Quarterly Date.

 
 
(e)
No Interest Period in respect of a Funding Portion may end after the Repayment
Date.

 
4.7
Determination of Funding Rate

 
 
(a)
The Agent must notify the Financier and the Borrower of the Funding Rate for an
Interest Period as soon as reasonably practicable, and in any event within
2 Business Days, after it has made its determination of LIBOR.

 
 
(b)
In the absence of manifest error, each determination of LIBOR by the Agent is
conclusive evidence of that rate against the Borrower.

 
5
Facility

--------------------------------------------------------------------------------

 
5.1
Provision of Funding Portions

 
If the Borrower gives a Funding Notice, the Financier must pay into the Proceeds
Account the specified Funding Portion in Same Day Funds in Dollars on the
specified Funding Date and in accordance with that Funding Notice.
 
 
27

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
5.2
Repayment

 
The Borrower must repay the Principal Outstanding in full on the Repayment Date.
 
5.3
Interest

 
 
(a)
The Borrower must pay interest on the Principal Outstanding for each Interest
Period at the Funding Rate for the Interest Period.

 
 
(b)
The Borrower must pay accrued interest in arrears on each Interest Payment Date.

 
5.4
Calculation of per annum interest rate

 
 
(a)
Interest is calculated on daily balances on the basis of a 360 day year and for
the actual number of days elapsed from and including the first day of each
Interest Period to, but excluding, the last day of the Interest Period or, if
earlier, the date of prepayment or repayment of the relevant Funding Portion
under this agreement.

 
 
(b)
Despite anything contained in any Transaction Document, all of the Transaction
Documents are limited so that in no event will the total liability for payments
in the nature of interest, additional interest and other charges exceed the
applicable limits imposed by any applicable usury laws. If any payments in the
nature of interest, additional interest and other charges made under any
Transaction Document are held to be in excess of the limits imposed by any
applicable usury laws, it is agreed that any amount held to be in excess will be
considered payment of principal under this agreement, and the indebtedness
evidenced under this agreement will be reduced by the amount so that the total
liability for payments in the nature of interest, additional interest and other
charges will not exceed the applicable limits imposed by that applicable usury
law, in compliance with the wishes of the Borrower, each Guarantor, the
Financier and the Agent. This provision will never be superseded or waived, and
will control every other provision of the Transaction Documents and all
agreements between the Transaction Parties and the Finance Parties, and their
successors and assigns.

 
5.5
Market Disruption Event

 
 
(a)
If a Market Disruption Event occurs in relation to a Funding Portion for any
Interest Period, then the interest payable by the Borrower for the Interest
Period will be the rate per annum which is the sum of:

 
 
(1)
the Margin; and

 
 
(2)
the rate notified to the Borrower by the Agent as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the actual cost to the
Financier of funding that Funding Portion from whatever source it may reasonably
select.

 
 
(b)
In this agreement, Market Disruption Event means:

 
 
(1)
at or about noon in Sydney on the first day of the relevant Interest Period, the
LIBOR Page is not available and none or only one of the Reference Banks supplies
a rate to the Agent to determine LIBOR for the relevant currency and period; or

 
 
28

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(2)
before close of business in Sydney on the first day of the relevant Interest
Period, the cost to the Financier of obtaining matching deposits on that day
would be in excess of LIBOR.

 
 
(c)
No Transaction Party may disclose to any person any information in relation to
this clause 5.5 or any rates notified by a Finance Party under this clause 5.5
without the prior written consent of the Financier, except if a Transaction
Party is required by law to do so.

 
6
Payments

--------------------------------------------------------------------------------

 
6.1
Manner of payment

 
All payments by a Transaction Party under the Transaction Documents must be
made:
 
 
(a)
in Same Day Funds;

 
 
(b)
in Dollars; and

 
 
(c)
no later than 1.00 pm at the local time of the place where the account specified
by the Agent is located, on the due date,

 
to the Agent’s account as specified by the Agent to the Borrower or in any other
manner the Agent directs from time to time.
 
6.2
Payments on a Business Day

 
If a payment is due on a day which is not a Business Day, the due date for that
payment is the next Business Day in the same calendar month or, if none, the
preceding Business Day, and interest must be adjusted accordingly.
 
6.3
Payments in gross

 
All payments which a Transaction Party is required to make under any Transaction
Document must be without:
 
 
(a)
any set-off, counterclaim or condition; or

 
 
(b)
any deduction or withholding for any Tax or any other reason unless the
Transaction Party is required to make a deduction or withholding by applicable
law.

 
6.4
Additional payments

 
If:
 
 
(a)
any Transaction Party is required to make a deduction or withholding in respect
of Tax (other than Excluded Tax) from any payment to be made to a Finance Party
under any Transaction Document; or

 
 
(b)
a Finance Party is required to pay any Tax (other than Excluded Tax) in respect
of any payment it receives from a Transaction Party or the Agent under any
Transaction Document,

 
the Transaction Party:
 
 
(c)
indemnifies each Finance Party against that Tax; and

 
 
(d)
must pay to each Finance Party an additional amount which the Agent determines
to be necessary to ensure that each Finance Party receives when due a net amount
(after payment of any Tax in respect of each additional amount) that is equal to
the full amount it would have received if a deduction or withholding or payment
of Tax had not been made.

 
 
29

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
6.5
Taxation deduction procedures

 
If clause 6.4(a) applies:
 
 
(a)
the Transaction Party must pay the amount deducted or withheld to the
appropriate Government Agency as required by law; and

 
 
(b)
the Transaction Party must:

 
 
(1)
use reasonable endeavours to obtain a payment receipt from the Government Agency
(and any other documentation ordinarily provided by the Government Agency in
connection with the payment); and

 
 
(2)
within 2 Business Days after receipt of the documents referred to in
clause 6.5(b)(1), deliver copies of them to the Agent.

 
6.6
Tax Credit

 
If a Transaction Party makes an additional payment under clause 6.4 for the
benefit of a Finance Party, and the Finance Party determines that:
 
 
(a)
a credit against, relief or remission for, or repayment of any Tax (Tax Credit)
is attributable to that additional payment; and

 
 
(b)
the Finance Party has obtained, utilised and retained that Tax Credit,

 
then the Finance Party must pay an amount to the Transaction Party which the
Finance Party determines will leave it (after that payment) in the same after
Tax position as it would have been in had the additional payment not been made
by the Transaction Party.
 
6.7
Tax affairs

 
Nothing in clause 6.6:
 
 
(a)
interferes with the right of any Finance Party to arrange its tax affairs in any
manner it thinks fit;

 
 
(b)
obliges any Finance Party to investigate the availability of, or claim, any Tax
Credit; or

 
 
(c)
obliges any Finance Party to disclose any information relating to its tax
affairs or any tax computations.

 
6.8
Amounts payable on demand

 
If any amount payable by a Transaction Party under any Transaction Document is
not expressed to be payable on a specified date, that amount is payable by the
Transaction Party on demand by the Agent.
 
6.9
Appropriation of payments

 
 
(a)
Except where clause 6.9(b) applies, all payments made by a Transaction Party
under a Transaction Document may be appropriated as between principal, interest
and other amounts as the Agent determines or, failing any determination, in the
following order:

 
 
30

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(1)
first, towards reimbursement of all fees, costs, expenses, charges, damages and
indemnity payments due and payable by the Transaction Parties under the
Transaction Documents;

 
 
(2)
second, towards payment of interest due and payable under the Transaction
Documents; and

 
 
(3)
third, towards repayment or prepayment of the Principal Outstanding.

 
 
(b)
Any money recovered by a Finance Party as a result of the exercise of a Power
under a Security Document must be appropriated in the manner provided in that
Security Document.

 
 
(c)
Any appropriation under clauses 6.9(a) or 6.9(b) overrides any appropriation
made by a Transaction Party.

 
6.10
Currency exchanges

 
If the Agent receives an amount under a Transaction Document in a currency which
is not in the Relevant Currency, the Agent:
 
 
(a)
may convert the amount received into the Relevant Currency in accordance with
its normal procedures; and

 
 
(b)
is only regarded as having received the amount that it has converted into the
Relevant Currency.

 
7
Warrants

--------------------------------------------------------------------------------

 
7.1
Grant

 
In consideration of the Financier agreeing to provide the Facility to the
Borrower, the Guarantor agrees to issue the Financier Warrants to the Financier
or the Financier’s nominee in accordance with this agreement.
 
7.2
Issue of Warrants

 
 
(a)
All Warrants issued under this agreement will be issued on the terms set out in
this agreement and Schedule 7, which for the avoidance of doubt include the
following terms:

 
 
(1)
that each Warrant, when validly exercised, entitles the Financier or Financier’s
nominee (as applicable) to purchase one Share at the Exercise Price; and

 
 
(2)
that each Warrant may be exercised before 5.00pm on the Expiry Date.

 
 
(b)
The holding of a Warrant issued under this agreement will not entitle the holder
of that Warrant to any rights as a shareholder of the Guarantor, including
without limitation, voting rights.

 
 
(c)
All Warrants issued under this agreement will be issued at no additional cost to
the Financier.

 
7.3
Exercise of Warrants

 
 
(a)
The Financier or Financier’s nominee (as applicable) may exercise the Warrants
at any time before the Expiry Date.

 
 
31

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(b)
If requested by the Agent, the Guarantor must use its reasonable  best efforts
to assist the Financier or the Financier’s nominee (as applicable) to sell
Shares obtained by that Person through the exercise of the Warrants.

 
7.4
Ranking of Shares and Warrants

 
 
(a)
Each Warrant Share ranks in all respects pari passu with the other then existing
issued Shares, but will not in the case of the exercise of a Warrant carry any
rights to any dividends or other distributions declared or paid or made on the
Shares before the date that Warrant is exercised.

 
 
(b)
Each Warrant issued to the Financier or the Financier’s nominee under this
clause 7 ranks in all respects pari passu with the other then existing issued
Warrants.

 
7.5
Registration under Securities Laws

 
 
(a)
The Guarantor must, at its expense, prepare and file with the U.S. Securities
and Exchange Commission a Registration Statement on Form S-1 or other equivalent
form (Registration Statement) providing for resale by the Financier or its
nominee (as applicable) of the Warrant Shares. The Guarantor or its nominee must
have filed the Registration Statement as soon as practicable following the
issuance of the Financier Warrants, but in any event no later than 31 March
2013. The Guarantor shall use its reasonable best efforts to cause the
registration to be declared effective as soon as practicable following filing.
Following the Registration Statement being declared effective, the Guarantor
must maintain the effectiveness of the Registration Statement until the earlier
of:

 
 
(1)
the last occurring Expiry Date;

 
 
(2)
the date on which the Financier or the Financier’s nominee (as applicable) no
longer holds any of the Shares registered in the Registration Statement; or

 
 
(3)
the date on which the Shares are capable of being sold without limitation under
Rule 144 under the Securities Act of 1933 (the Securities Act).

 
 
(b)
The Financier must provide any information which is required under the
Securities Act relating to the Financier for inclusion in the Registration
Statement.

 
 
(c)
If, during the time that the Registration Statement is effective, the Guarantor
notifies the Financier that the Registration Statement contains a material
misstatement or omission:

 
 
(1)
the Financier must cease any resale of the Warrant Shares pursuant to the
relevant Registration Statement until it is notified that resales may be
resumed; and

 
 
(2)
the Guarantor must use its best efforts to supplement the relevant Registration
Statement as soon as practicable to make the disclosures in that Registration
Statement correct and complete.

 
7.6
Approvals for issue of Shares

 
 
(a)
The Borrower must maintain all approvals required to permit the exercise of the
Warrants and the issue of the Warrant Shares.

 
 
(b)
Without limiting the Borrower’s obligations under clause 7.6(a), if any
approvals are required for the Borrower to lawfully and validly permit the
exercise of the Warrants in accordance with their terms or the issuance of the
Warrant Shares, the Company must use its best efforts to obtain those approvals,
as soon as reasonably practicable.

 
 
32

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(c)
To the extent that any approvals are required for exercise of the Warrants, the
Borrower must issue to the Financier or its nominee (as applicable):

 
 
(1)
on the date provided for in this agreement and the Warrant Certificate (as
applicable), the maximum number of Warrant Shares which can be issued without
those approvals and promptly seek to obtain those approvals for the issuance of
the balance of the relevant Warrant Shares (and if any shareholder approvals are
required, it will recommend to its shareholders that they approve the issue of
the relevant Warrant Shares, and will seek to obtain all approvals no later than
30 days after the relevant date); and

 
 
(2)
the balance of the relevant Warrant Shares within 2 Business Days of obtaining
the approvals required for the issue of those Warrant Shares.

 
8
Representations and warranties

--------------------------------------------------------------------------------

 
8.1
General representations and warranties

 
The Borrower represents and warrants to and for the benefit of each Finance
Party that:
 
 
(a)
registration:

 
 
(1)
in the case of the Borrower, it is duly incorporated, validly existing and in
good standing under the laws of the State of Nevada, and it is duly qualified to
do business, and is in good standing, in the State Arizona;

 
 
(2)
in the case of the Guarantor, it is duly incorporated and validly existing under
the laws of the State of Delaware, and it is duly qualified to do business, and
is in good standing, in the State of Nevada and the State of Arizona; and

 
 
(3)
each of the Transaction Parties has done everything necessary to keep its
corporate existence in good standing;

 
 
(b)
corporate power: each Transaction Party has the corporate power to own its
assets and to carry on its business as it is now being conducted;

 
 
(c)
authority: each Transaction Party has power and authority to enter into and
perform its obligations under the Documents to which it is expressed to be a
party;

 
 
(d)
authorizations: each Transaction Party has taken all necessary action to
authorize the execution, delivery and performance of the Documents to which it
is expressed to be a party;

 
 
(e)
binding obligations: the Documents to which each Transaction Party is expressed
to be a party constitute its legal, valid and binding obligations and, subject
to any necessary stamping and registration, are enforceable in accordance with
their terms subject to laws generally affecting creditors’ rights and to
principles of equity;

 
 
(f)
valid Encumbrances:

 
 
(1)
upon execution and delivery of a Security Document, that Security Document will
be effective to create in favour of the Finance Parties, legal, valid and
enforceable Encumbrances on, and security interests in, all right, title and
interests of the relevant Transaction Party (as the case may be) in and to the
property the subject of that Security Document and the proceeds of that
property; and

 
 
33

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(2)
in respect of a Security Document where the security interest may be perfected
only by possession or control of the property the subject of that Security
Document (which possession or control must be given to the Agent by the relevant
Transaction Party (as the case may be) to the extent that it is required), after
all appropriate filings or recordings are made in the appropriate offices as may
be required under applicable law, and, after the Agent takes possession or
control of the property that is at any time encumbered pursuant to that Security
Document, that Security Document will, constitute a fully perfected Encumbrance
on, and first priority security interest in, all right, title and interest of
that Transaction Party in the property the subject of that Security Document and
the proceeds of that property, in each case subject to no Encumbrances other
than Permitted Encumbrances;

 
 
(g)
transaction permitted: the execution, delivery and performance by each
Transaction Party of the Documents to which it is expressed to be a party will
not breach, or result in a contravention of:

 
 
(1)
any law, regulation or Authorization;

 
 
(2)
its articles of association, articles of incorporation, articles of
organization, by-laws, constitution, operating agreement, or other constituent
or organizational documents; or

 
 
(3)
any Encumbrance or agreement which is binding on it,

 
and will not result in:
 
 
(4)
the creation or imposition of any Encumbrance on any of its assets other than as
permitted under a Transaction Document; or

 
 
(5)
the acceleration of the date for payment of any obligation under any agreement
which is binding on it;

 
 
(h)
no default or breach: no Transaction Party is:

 
 
(1)
in breach in a material respect of any law or Authorization:

 
 
(2)
in breach in a material respect under any Document, agreement or other document
binding on it; and

 
 
(3)
in default in the payment of a material sum, or in compliance with a material
obligation in respect of Financial Indebtedness;

 
 
(i)
Event of Default: no Event of Default has occurred which is continuing;

 
 
(j)
no litigation: no litigation, arbitration, dispute or administrative proceeding
has been commenced, is pending or to its knowledge is threatened, which if
adversely determined would have a Material Adverse Effect;

 
 
(k)
financial information: the most recent Financial Reports or financial statements
of the Bullfrog Group that it has provided to the Agent under clauses 2.1(h) and
9.6(a) give a true and fair view of the financial condition and state of affairs
of the Bullfrog Group as at the date they were prepared;

 
 
(l)
no change in affairs: there has been no change in the state of affairs of the
Borrower or the Guarantor since the end of the accounting period for its most
recent Financial Reports or accounts, referred to in clause 8.1(k) which has
had, or is likely to have, a Material Adverse Effect;

 
 
(m)
representations true: each of its representations and warranties contained in
the Documents is correct and not misleading when made or repeated;

 
 
34

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(n)
disclosure:

 
 
(1)
no representation or warranty of or by a Transaction Party under a Transaction
Document, any schedule, annexure or exhibit attached to a Transaction Document,
contained in any certificate, list or other writing provided to a Finance Party
pursuant to the provisions of a Transaction Document, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements in this agreement or in that Transaction Document,
in the light of the circumstances under which they were made, not misleading;

 
 
(2)
all information provided to any Finance Party by or on behalf of it in respect
of the Documents, the transactions contemplated by them, each Transaction Party
and the assets, business and affairs of each Transaction Party, is correct as at
the time it is given in all material respects and is not, whether by omission of
information or otherwise, misleading in any material respect;

 
 
(3)
it has not withheld any facts relating to it, the Documents, the transactions
contemplated by them, each Transaction Party, the assets, business and affairs
of each Transaction Party and any thing in connection with them which are
material to the decision of the Finance Parties to enter into the Transaction
Documents, the transactions contemplated by them, each Transaction Party and the
assets and business affairs of each Transaction Party; and

 
 
(4)
any filings made by it with any securities commissions or regulatory authorities
are at their respective dates, true and correct, contain or contained no
misrepresentation and constitute full, true and plain disclosure of all material
facts relating to the Borrower and the Borrower does not have any confidential
filings with any securities commissions or regulatory authorities;

 
 
(o)
legal and beneficial owner: each Transaction Party is the legal and beneficial
owner of:

 
 
(1)
its property; and

 
 
(2)
all of its assets included in the latest consolidated Financial Report provided
by the Borrower,

 
free and clear of all third party rights, other than those disclosed in those
Financial Reports or Permitted Encumbrances;
 
 
(p)
Secured Property:

 
 
(1)
there is no Encumbrance over any of its Secured Property, other than a Permitted
Encumbrance; and

 
 
(2)
no person holds an interest in its Secured Property other than under a Permitted
Encumbrance;

 
 
(q)
no immunity: no Transaction Party enjoys, nor do any Transaction Party’s assets
enjoy, immunity from suit or execution;

 
 
(r)
not a trustee: no Transaction Party enters into any Document as trustee of any
trust or settlement;

 
 
(s)
solvency: each Transaction Party is solvent and is able to pay its debts as and
when they become due;

 
 
(t)
commercial benefit: the entering into and performance by each Transaction Party
of its obligations under the Documents to which it is expressed to be a party is
for the commercial benefit of that Transaction Party and is in its commercial
interests;

 
 
35

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(u)
ownership interest: the Guarantor is currently the legal and beneficial owner of
a 100% ownership interest in the Borrower;

 
 
(v)
Taxes and fees:

 
 
(1)
each Transaction Party has complied with all tax laws in all applicable
jurisdictions and it has paid all Taxes due and payable by it (other than
Contested Taxes), and no claims are being asserted against it in respect of any
Taxes (other than Contested Taxes); and

 
 
(2)
each Transaction Party has paid all registration or other fees, costs and
expenses in connection with the execution, performance and enforcement of the
Documents, any transaction contemplated by a Document and any Authorizations;

 
 
(w)
group structure:

 
 
(1)
its only Subsidiaries are listed in the Group Structure Diagram; and

 
 
(2)
the Group Structure Diagram is true and correct in all respects and does not
omit any material information or details; and

 
 
(x)
ERISA: no Transaction Party has an employee pension benefit plan covered by
Title IV of ERISA or any related rules or regulations.

 
8.2
Projects representations and warranties

 
The Borrower represents and warrants to and for the benefit of each Finance
Party that:
 
 
(a)
Mineral Rights: except as disclosed to the Agent:

 
 
(1)
as at the date of this agreement:

 
 
(A)
the Key Mineral Rights with respect to the Bullfrog Gold Project are legal,
valid and continuing and confer on the Borrower the material rights required to
enable it to develop and operate the Bullfrog Gold Project in accordance with
the Corporate and Project Budget;

 
 
(B)
the Borrower is the legal and beneficial holder of the Mineral Rights described
in Schedule 2;

 
 
(C)
the Key Mineral Rights with respect to the Newsboy Gold Project are legal, valid
and continuing and the Borrower has the material rights required to enable it to
develop and operate the Newsboy Gold Project in accordance with the Corporate
and Project Budget; and

 
 
(D)
the Borrower has in all material respects complied with its obligations in
connection with its Mineral Rights to the extent required to date;

 
 
(2)
with effect from the Final Option Date, to the best of its knowledge,
information and belief having made all due enquires, the Borrower will be the
legal and beneficial holder of the Mineral Rights described in Schedule 3;

 
 
(b)
Authorizations

 
 
(1)
the material Authorisations necessary for the current operations of the Projects
are in place;

 
 
36

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(2)
all fees due and payable in connection with those Authorisations have been paid;
and

 
 
(3)
it is in compliance in all material respects with all material Authorisations in
respect of itself and the Projects;

 
 
(c)
Project Documents:

 
 
(1)
no event has occurred or condition exists which would permit the cancellation,
termination, forfeiture or suspension of a Project Document, nor is any party to
a Project Document in default under any term of a Project Document in any
material respect;

 
 
(2)
it has given to the Agent copies of all of the Project Documents, and all copies
of the Project Documents and any other documents or agreements (including
Authorizations) given by it or on its behalf to the Agent constitute true and
complete copies and those documents and agreements are in full force and effect;
and

 
 
(3)
the Project Documents contain the entire agreement of the parties to them as to
the Projects and supersede all previous agreements and understandings in
relation to those aspects of the Projects and there are no other material
contracts, agreements or arrangements entered into by a Transaction Party in
connection with the Projects;

 
 
(d)
Project Areas: the Project Areas comprise all of the land, licences and other
rights which are required and necessary for the effective, proper and lawful
development and operation of the Projects in accordance with the Corporate and
Project Budget;

 
 
(e)
Environmental Bonding: the Environmental Bonding is the only environmental
bonding required to be lodged in accordance with the requirements of any
Environmental Law relating to the Projects or the Project Areas;

 
 
(f)
Environmental Liabilities: there are no material Environmental Liabilities
affecting the Projects and there are no matters affecting the Projects which are
likely to give rise to any material Environmental Liabilities;

 
 
(g)
royalties: the only royalties, overriding royalties or production payments in
respect of a Mineral Right are the royalties payable under the terms of a
Permitted Royalty;

 
 
(h)
other business: the Transaction Parties are not involved in and have not
conducted and do not conduct any business other than exploration and
mining  project development and activities incidental to exploration and mining
project development; and

 
 
(i)
insurances: in respect of the Projects and the Project Assets, the Transaction
Parties have complied with clause 9.25 and all insurance policies entered into
in complying with that clause 9.25 are valid, binding and subsisting and all
premiums due under those insurance policies have been paid in full.

 
8.3
Survival and repetition of representations and warranties

 
The representations and warranties given under this agreement:
 
 
(a)
survive the execution of each Transaction Document; and

 
 
(b)
are repeated on the date of each Funding Date and each Quarterly Date with
respect to the facts and circumstances then subsisting until:

 
 
(1)
the Commitment is cancelled;

 
 
(2)
the Secured Moneys are unconditionally repaid in full; and

 
 
(3)
each Security Interest is discharged,

 
or the Agent otherwise agrees in writing.
 
 
37

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
8.4
Reliance by Finance Parties

 
The Borrower acknowledges that each Finance Party has entered into each
Transaction Document to which it is a party in reliance on the representations
and warranties given under this agreement.
 
9
Undertakings

--------------------------------------------------------------------------------

 
9.1
Conduct of Projects

 
Each Transaction Party must ensure that there is no change to the scope of the
Projects from that assumed in or contemplated in the Corporate and Project
Budget, without the written consent of the Agent, and must ensure that:
 
 
(a)
the Projects are diligently developed and maintained in accordance with the
Corporate and Project Budget, Good Industry Practice and the applicable
Authorizations; and

 
 
(b)
the Project Assets are maintained in good condition.

 
9.2
Projects Covenants

 
 
(a)
Project Assets: Each Transaction Party must ensure that:

 
 
(1)
the Borrower owns all Project Assets with respect to the Bullfrog Gold Project;

 
 
(2)
no person has any right, title or interest in the Project Assets with respect to
the Bullfrog Gold Project, other than the Borrower;

 
 
(3)
the Borrower owns all Project Assets with respect to the Newsboy Gold Project
except for title to the Option Property which will be solely owned by the
Borrower with effect from the Final Option Date;

 
 
(4)
no person has any right, title or interest in the Project Assets with respect to
the Newsboy Gold Project, other than the Borrower except for Southwest
Exploration, Inc. whose right, interest and title in the Project Assets with
respect to the Newsboy Gold Project will cease in its entirety with effect from
the Final Option Date;

 
 
(5)
the Borrower does not Dispose of, decrease or diminish its interest in the
Project Assets without the prior written consent of the Agent; and

 
 
(6)
all Project Assets acquired after Financial Close, including by exercise of the
Option, by acquisition of other Mineral Rights, or by staking of new mining
claims, are added to the Secured Property and made subject to the Security
Documents by amendment or supplementation of such Security Documents as
reasonably requested by Financiers.

 
 
(b)
Force Majeure Event: Each Transaction Party must take all action as is
reasonably available to it to cause any Force Majeure Event affecting a Project
to be remedied as soon as possible after that Force Majeure Event occurs, but
the party affected is not obliged to incur expenditure to overcome the events or
circumstances which caused the Force Majeure Event which would make uneconomic
(in the opinion of the Agent) the continued development of the Project.

 
 
38

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(c)
access: Each Transaction Party must, at the request of the Agent, ensure that
the Finance Parties and representatives of the Finance Parties on giving
reasonable notice are allowed at all reasonable times and with reasonable
frequency to have access to the Project Areas and the Project Assets to inspect
any of the Project Assets and to inspect any books, records, data and
information which are in the custody or possession of a Transaction Party. The
Borrower must pay the costs of expenses of the Agent for:

 
 
(1)
one site visit to each Project each year by the Agent and its representatives
and consultants; and

 
 
(2)
any other site visit to the Projects conducted when a Default has occurred and
is continuing.

 
When exercising its rights under this clause, the Agent and any representatives
or consultants of the Agent must comply with all safety requirements and site
rules relating to the Projects.
 
9.3
Environmental issues

 
Each Transaction Party must:
 
 
(a)
comply in all material respects with all Environmental Laws;

 
 
(b)
obtain, at the appropriate time having regard to the status of the Projects, and
comply in all material respects with all Environmental Approvals required in
connection with the development and operation of the Projects; and

 
 
(c)
promptly notify the Agent of all material claims, complaints or notices
concerning its compliance with Environmental Laws and Environmental Approvals.

 
9.4
Mineral Rights

 
 
(a)
Each Transaction Party must ensure that, from the date of this agreement, the
Borrower:

 
 
(1)
has, and continues to have, good title to its Key Mineral Rights with respect to
the Bullfrog Gold Project;

 
 
(2)
is entitled to acquire or have issued to it the Mineral Rights not presently
held by it necessary for the development and operation of the Projects in
accordance with the Corporate and Project Budget;

 
 
(3)
takes, or procures to be taken, all actions necessary to ensure that all
conditions and requirements relating to the Key Mineral Rights and all other
Mineral Rights with respect to the Projects are observed and performed and that
the Key Mineral Rights and those other Mineral Rights with respect to the
Projects remain valid and are in full force and effect; and

 
 
(4)
keeps its Key Mineral Rights and other Mineral Rights with respect to the
Projects free of Encumbrances other than Permitted Encumbrances.

 
 
(b)
Each Transaction Party must ensure that, from the Final Option Date, the
Borrower has, and continues to have, good title to the Key Mineral Rights with
respect to the Newsboy Gold Project.

 
9.5
Corporate and Project Budget

 
A Transaction Party must not amend or change the Corporate and Project Budget
without the Agent’s prior written consent.
 
 
39

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
9.6
Provision of information and reports

 
Each Transaction Party must ensure the Agent is provided with the following,
which must, in the case of the information referred to in clauses 9.6(b),
9.6(c), 9.6(d) and 9.6(e), be in the form and contain information satisfactory
to the Agent:
 
 
(a)
Financial Reports:

 
 
(1)
as soon as available and no later than 90 days after the end of each financial
year, copies of the consolidated audited annual Financial Report of the Bullfrog
Group for that financial year; and

 
 
(2)
as soon as available and no later than 45 days after each Quarterly Date, copies
of the consolidated unaudited quarterly Financial Report of the Bullfrog Group
for the Quarter ending on that Quarterly Date;

 
 
(b)
monthly reports: as soon as practicable and no later than 21 days after the end
of each month, a report detailing as appropriate having regard to the status of
development of the Projects:

 
 
(1)
the development of the Projects;

 
 
(2)
actual and forecast expenditure (including capital costs) relating to the
Projects, and reconciliations and performance of the Projects against the
current Corporate and Project Budget; and

 
 
(3)
other information in relation to the development of the Projects as the Agent
may reasonably require;

 
 
(c)
Corporate and Project Budget: any proposed amendment, variation or change to the
Corporate and Project Budget, for the approval of the Agent;

 
 
(d)
Proceeds Account reports: no later than 21 days after the end of each Quarter, a
statement summarising all deposits to and withdrawals from the Proceeds Account;

 
 
(e)
environmental reports: no later than 5 Business Days after becoming aware of any
Environmental Liability or breach or potential breach of any Environmental Law,
a report detailing those Environmental Liabilities and breaches or potential
breaches of Environmental Laws;

 
 
(f)
documents issued: promptly, notification of any filing by a Transaction Party
under Securities Laws and copies of other non-filed documents sent to a
Transaction Party’s shareholders;

 
 
(g)
Group Structure Diagram: an updated Group Structure Diagram on each occasion
that the then current Group Structure Diagram becomes incorrect or misleading;
and

 
 
(h)
other information: any other information which the Agent reasonably requests in
relation to a Transaction Party or the Projects.

 
9.7
Proper accounts

 
Each Transaction Party must:
 
 
(a)
keep accounting records which give a true and fair view of its financial
condition and state of affairs; and

 
 
(b)
ensure that the accounts it provides under clause 9.6 are prepared in accordance
with the Accounting Standards.

 
9.8
Notices to the Agent

 
Each Transaction Party must notify the Agent promptly after it becomes aware of:
 
 
40

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(a)
any Default occurring;

 
 
(b)
any material breach of, or material default under, any Document to which it is a
party;

 
 
(c)
any material breach of any applicable license or law that could reasonably be
expected to affect the validity or good standing of the Projects or the Project
Assets, legal and beneficial title of the Borrower to its Project Assets, or the
value of the Secured Property;

 
 
(d)
any event or circumstance which entitles a person to cancel, terminate or
suspend any Mineral Rights, Environmental Approvals, Authorizations or a Project
Document;

 
 
(e)
in respect of a Project, any revised estimate of proven and probable reserves or
measured, indicated and inferred resources, each as construed, reported and
calculated in accordance with the Canadian Institute of Mining (CIM) Definitions
Standards on Mineral Resources and Mineral Reserves adopted by the CIM Council
on 14 November 2004 and included by reference in Canadian National Instrument
43-101 (as amended from time to time);

 
 
(f)
any representation, warranty, action or statement made, or taken to be made, by
it is or becomes false, misleading or incorrect;

 
 
(g)
any material breach of an Authorization;

 
 
(h)
any breach of, or claim being made against a Transaction Party under any
Environmental Laws or Environmental Approvals;

 
 
(i)
any material notices given or received by a Transaction Party under any Project
Document;

 
 
(j)
any litigation, arbitration, administration or other proceeding in respect of a
Transaction Party, any of its assets or any Project Assets being commenced or
threatened which:

 
 
(1)
is in excess of $500,000 (or the equivalent amount in another currency); or

 
 
(2)
if adversely determined would have or could reasonably be expected to have a
Material Adverse Effect;

 
 
(k)
any Encumbrance that exists over any of its assets other than a Permitted
Encumbrance;

 
 
(l)
any material dispute between a Transaction Party and a Government Agency or any
proposal of any Government Agency to compulsorily acquire any of its assets or
the Project Assets;

 
 
(m)
the acquisition by a Transaction Party of a Subsidiary;

 
 
(n)
the acquisition by a Transaction Party, or any Subsidiary of a Transaction
Party, of any interest in real property; and

 
 
(o)
any material land claims or other claims with respect to the Projects, Project
Areas or the Project Assets and any material dispute with landowners located in
or around the Project Areas.

 
9.9
Corporate existence

 
Each Transaction Party must ensure that it:
 
 
(a)
does everything necessary to maintain its corporate existence in good standing;

 
 
(b)
does not transfer its jurisdiction of incorporation without the prior written
consent of the Agent; and

 
 
41

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(c)
does not enter into or implement any merger, demerger, scheme of arrangement,
amalgamation, consolidation, restructuring or reconstruction without the Agent’s
prior written consent.

 
9.10
Proceeds Account

 
Each Transaction Party must ensure that at all times from the date of Financial
Close until the Repayment Date, the cash balance in the Proceeds Account is no
less than $500,000.
 
9.11
Listing Plan

 
Each Transaction Party must ensure that the Guarantor:
 
 
(a)
seeks a listing on an Acceptable Exchange in accordance with the Listing Plan no
later than 12 months from the date of Financial Close; and

 
 
(b)
promptly upon request from the Financier, transfers any Warrant Shares to the
Acceptable Exchange on which the Guarantor is listed following implementation of
the Listing Plan.

 
9.12
Compliance

 
Each Transaction Party must comply with all its obligations under each Document
to which it is a party.
 
9.13
Maintenance of capital

 
A Transaction Party must not, without the Agent’s prior written consent:
 
 
(a)
reduce or pass a resolution to reduce its capital;

 
 
(b)
buy-back or pass a resolution to buy-back, any of its shares or member ownership
interests (as applicable); or

 
 
(c)
attempt or take any steps to do anything which it is not permitted to do under
clauses 9.13(a) or 9.13(b).

 
9.14
Compliance with laws and Authorizations

 
 
(a)
Each Transaction Party must comply with all laws and legal requirements,
including each judgement, award, decision, finding or any other determination of
a Government Agency, which applies to it or any of its assets.

 
 
(b)
Each Transaction Party must make all filings, notifications, recordings and
registrations with Government Agencies as required by Securities Laws, Mining
Laws, Tax laws or any other applicable laws.

 
 
(c)
Each Transaction Party must obtain, maintain and comply with, all Authorizations
required:

 
 
(1)
for the enforceability against it of each Document to which it is a party, or to
enable it to perform its obligations under each Document to which it is a party;

 
 
(2)
in relation to it or any of its assets; and

 
 
(3)
for the development and operation of the Projects.

 
 
(d)
Each Transaction Party must ensure that no Authorization referred to in
clause 9.14(b) is cancelled reduced or suspended.

 
 
42

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(e)
Each Transaction Party must not do anything which would prevent the renewal of
any Authorization referred to in clause 9.14(b) or cause it to be renewed on
less favourable terms.

 
9.15
ERISA

 
Each Transaction Party must not adopt any employee pension plan covered by ERISA
or any related rules or regulations, without the prior written consent of the
Agent.
 
9.16
Payment of debts, outgoings and Taxes

 
 
(a)
Each Transaction Party must pay or causes to be paid:

 
 
(1)
its debts and financial obligations including all rates, rents and other
outgoings when due and payable, except where it is contesting its liability to
pay that debt or financial obligation, and has reasonable grounds to do so, in
good faith in appropriate proceedings satisfactory to the Agent;

 
 
(2)
all Taxes when due, other than Contested Taxes; and

 
 
(3)
all Contested Taxes when the terms of any final determination or settlement
require those Contested Taxes to be paid, unless failure to pay any Contested
Taxes may have a Material Adverse Effect, in which case those the Contested
Taxes must be paid on demand.

 
 
(b)
Each Transaction Party must set aside sufficient reserves to cover any Contested
Taxes.

 
9.17
Project Documents

 
 
(a)
Each Transaction Party must not, without the prior written consent of the Agent:

 
 
(1)
amend or vary, or agree to an amendment or variation of;

 
 
(2)
terminate, rescind or discharge (except by performance);

 
 
(3)
grant any waiver, time or indulgence in respect of any obligation under;

 
 
(4)
do or omit to do anything which may adversely affect the provisions or operation
of; or

 
 
(5)
do or omit to do anything which would give any other person legal or equitable
grounds to do anything in clause 9.17(a)(1) to (4) in respect of,

 
any Project Document to which it is a party.
 
 
(b)
If a Transaction Party proposes to enter into a Material Agreement, the Agent
may request the Transaction Party and each other party to the Material Agreement
to enter, into a side agreement or tripartite agreement between the Finance
Parties, the relevant Transaction Party and each other party to that Material
Agreement in form and substance satisfactory to the Agent.

 
 
(c)
If the Agent makes a request under clause 9.17(b) that a side agreement or
tripartite agreement be entered into in respect of a Material Agreement, the
Transaction Party may not enter into that Material Agreement unless a side
agreement or tripartite agreement has been entered into between the Finance
Parties, the relevant Transaction Party and each other party to that Material
Agreement in form and substance satisfactory to the Agent.

 
 
43

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(d)
The parties agree that no term contained in a side agreement or tripartite
agreement affects the rights and obligations of the parties under any other
Transaction Document.

 
 
(e)
Each Transaction Party must do all things necessary to enforce all of its
rights, powers and remedies under each Project Document to which it is a party
where it is commercially prudent to do so.

 
 
(f)
Each Transaction Party must not enter into any agreement relating to the
development and operation of a Project or any other agreement or contract which
relates to a Project where the aggregate amount of payments to be made under
that agreement or contract is anticipated to exceed $500,000, without the prior
written consent of the Agent.

 
9.18
Amendments to constitution

 
A Transaction Party must not amend its articles of incorporation, articles of
organization, by-laws, constitution, operating agreement, or other
organizational or formation documents without the Agent’s prior written consent,
which consent must not be unreasonably withheld.
 
9.19
Negative pledge and disposal of assets

 
 
(a)
A Transaction Party must not, create or allow to exist or agree to any interest
or Encumbrance over any of its assets other than a Permitted Encumbrance.

 
 
(b)
A Transaction Party must not, without the prior written consent of the Agent,
Dispose of any of its assets other than a Disposal which is Permitted Disposal.

 
 
(c)
A Transaction Party must not allow any other person to have a right or power to
receive or claim any rents, profits, receivables, money or moneys worth (whether
capital or income) in respect of its assets other than under a Permitted
Encumbrance or Permitted Royalty.

 
 
(d)
A Transaction Party must not enter into any arrangement under which money or the
benefit of a bank or other account may be applied, set-off or made subject to a
combination of accounts, except for a netting or set-off arrangement in the
ordinary course of its ordinary banking arrangements for the purpose of netting
debit and credit balances.

 
 
(e)
A Transaction Party must not enter into any arrangement which, if complied with,
would prevent any Transaction Party from complying with its obligations under
the Transaction Documents.

 
 
(f)
Each Transaction Party must ensure that the Guarantor does not Dispose of any of
its ownership interest in the Borrower or any other ownership interest or shares
it owns in another Subsidiary of the Borrower without the prior written consent
of the Financier.

 
9.20
No change to business

 
Each Transaction Party must:
 
 
(a)
operate its business in accordance with the Corporate and Project Budget; and

 
 
(b)
not engage in any business other than, or do anything which would result in
substantial changes to, its existing core businesses and operations of
exploration and mining project development and activities incidental to
exploration and mining project development, except with the prior written
consent of the Agent.

 
 
44

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
9.21
Financial accommodation and Financial Indebtedness

 
 
(a)
A Transaction Party must not subscribe for capital in an entity, provide any
financial accommodation, or give any Surety Obligation in respect of any
financial accommodation, to or for the benefit of any person, other than
Permitted Financial Accommodation.

 
 
(b)
A Transaction Party must not incur any Financial Indebtedness other than
Permitted Financial Indebtedness.

 
9.22
Arm’s length transactions

 
A Transaction Party must not:
 
 
(a)
enter into an agreement with any Person (other than an inter-company loan to
another Transaction Party in accordance with paragraph 2 of the definition of
Permitted Financial Accommodation);

 
 
(b)
acquire or Dispose of an asset;

 
 
(c)
obtain or provide a service;

 
 
(d)
obtain a right or incur an obligation; or

 
 
(e)
implement any other transaction,

 
unless it does so on terms which are no less favourable to it than arm’s length
terms.
 
9.23
Restrictions on Distributions and fees

 
A Transaction Party must not:
 
 
(a)
make any Distribution; or

 
 
(b)
pay any director fees, management fees, consultancy fees or other like payments
to any director or Affiliate of a Transaction Party unless those fees or other
payments are:

 
 
(1)
reasonable and no more or less favourable than it is reasonable to expect would
be the case if the relevant persons were dealing with each other on arm’s length
terms; or

 
 
(2)
paid with the Agent’s prior written consent.

 
9.24
Undertakings regarding Secured Property

 
Each Transaction Party must:
 
 
(a)
maintenance of the Secured Property:

 
 
(1)
maintain and protect its property;

 
 
(2)
keep its property in a good state of repair and in good working order allowing
for fair wear and tear;

 
 
(3)
remedy every material defect in its title to any part of its property;

 
 
(4)
take or defend all legal proceedings to protect or recover any of its Secured
Property; and

 
 
(5)
keep its property valid and subsisting and free from liability to forfeiture,
cancellation, avoidance or loss;

 
 
45

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(b)
further security:

 
 
(1)
do anything which the Agent reasonably requests which more satisfactorily
charges or secures the priority of its Security Interests, or secures to the
Financier its Secured Property in a manner consistent with any provision of a
Transaction Document, or aids in the exercise of any Power of a Finance Party,
including, the execution of any document, the delivery of Title Documents or the
execution and delivery of blank transfers; and

 
 
(2)
within 10 Business Days of the Final Option Date, enter into an agreement under
which it grants, in favour of the Finance Parties, a security interest in the
Mineral Rights for the Newsboy Gold Project;

 
 
(c)
Title Documents: deposit with the Agent all the Title Documents it holds or is
entitled to hold in respect of any of its Secured Property which is subject to a
fixed charge, mortgage, a pledge or similar kind of security interest created
under the Security Documents immediately on:

 
 
(1)
its execution of a Security Document; and

 
 
(2)
acquisition of any asset which forms part of its Secured Property and is subject
to that charge, mortgage, pledge or similar kind of security interest;

 
 
(d)
registration and protection of security: ensure that the Security Documents are
registered, recorded, and filed in all registers in all jurisdictions in which
they must be registered, recorded or filed to ensure the enforceability,
validity and priority of the Security Interests against all persons and to be
effective as a security interest;

 
 
(e)
no partnership or joint venture: do not enter into any profit sharing
arrangement in relation to its property or any partnership or joint venture with
any other person without the Agent’s written consent, other than a Permitted
Royalty; and

 
 
(f)
no Encumbrances: cause any Encumbrance which is filed or recorded in respect of
its property, other than a Permitted Encumbrance, to be removed as soon as
reasonably practicable but in any event within 10 Business Days after the date
that it becomes aware of its existence.

 
9.25
Insurance

 
 
(a)
General requirements: Each Transaction Party must insure and keep insured its
property:

 
 
(1)
for amounts and against risks in accordance with Good Industry Practice;

 
 
(2)
against damage, destruction and any other risk to their full replacement value;

 
 
(3)
against workers’ compensation and public liability; and

 
 
(4)
for any other risk to the extent and for the amounts the Agent may reasonably
require and notify to the Transaction Party from time to time.

 
 
(b)
Payment of premiums: Each Transaction Party must punctually pay all premiums and
other amounts necessary to effect and maintain in force each insurance policy.

 
 
(c)
Contents of insurance policy: Each Transaction Party must ensure that every
insurance policy:

 
 
46

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(1)
is taken out in the name of a Transaction Party, and in the case of the
Borrower, notes each Finance Party as an insured and insures each of their
insurable interests;

 
 
(2)
in the case of the Borrower, names the Agent as the loss payee;

 
 
(3)
provides that it cannot be terminated or varied by the insurer for any reason
including the non-payment of the premium or any other amount in respect of the
insurance policy, unless the Agent is given 10 days prior written notice for
non-payment of the relevant premium or 30 days prior written notice for any
other reason for termination or variation of the relevant insurance policy;

 
 
(4)
provides that notice of any occurrence given by one insured party will be
regarded as notice given by all insured parties and that failure by one insured
party to observe and fulfil the conditions of the policy will not prejudice the
rights of any other insured party;

 
 
(5)
in the case of the Borrower, insures the Finance Parties interest up to the
limits of the policy regardless of any breach or vitiation by any Transaction
Party or any other insured person (whichever is applicable) of any warranties,
declarations or conditions contained in that policy; and

 
 
(6)
includes any other terms and conditions which the Agent may reasonably require,
unless the insurer does not agree to those terms and conditions after the
Transaction Party has used its commercially reasonable efforts to obtain them.

 
 
(d)
Reputable insurer: Each insurance policy required under this clause must be
taken out with a reputable and substantial insurer approved by the Agent (whose
approval is not to be unreasonably withheld).

 
 
(e)
No prejudice: A Transaction Party must not do or omit to do, or allow or permit
to be done or not done, anything which may materially prejudice any insurance
policy.

 
 
(f)
Deliver documents: Each Transaction Party must promptly deliver to the Agent:

 
 
(1)
adequate evidence as to the existence and currency of the insurances required
under this clause 9.25; and

 
 
(2)
any other detail which the Agent may reasonably require and notify to the
Transaction Party from time to time.

 
 
(g)
No change to policy: No insurance policy may be varied, rescinded, terminated,
cancelled or changed in a material respect without the Agent’s written consent.

 
 
(h)
Full disclosure: Before entering into each insurance policy, each Transaction
Party must disclose to the insurer all facts which are material to the insurer’s
risk.

 
 
(i)
Assistance in recovery of money: Each Transaction Party must do all things
reasonably required by a Finance Party to enable the Finance Party to recover
any money due in respect of an insurance policy.

 
 
(j)
Notification by Security Provider: Each Transaction Party must notify the Agent
as soon as reasonably practicable after it becomes aware of:

 
 
(1)
an event which in relation to the property of a Transaction Party gives rise to
a claim of $500,000 or more under an insurance policy; and

 
 
(2)
the cancellation or variation for any reason of any insurance policy in relation
to the property of a Transaction Party.

 
 
47

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(k)
Dealing with insurance policy proceeds:

 
 
(1)
If a claim with respect to property is greater than $500,000, or if a claim with
respect to property is less than $500,000 but the Agent determines that there
are not sufficient funds available to the Transaction Party to ensure that the
Transaction Party can pay or repay any part of the Secured Moneys due and
payable by it, the Agent may direct that insurance claim, to irrevocably
authorize, instruct and direct the insurer to pay the proceeds of that claim to
up to the amount of the Secured Moneys to the Financier.

 
 
(2)
If an Event of Default has occurred and is continuing, the proceeds in respect
of any insurance policy must be used to repay the Secured Moneys outstanding at
that time or for any other purpose which the Agent approves.

 
 
(3)
The proceeds in respect of any claim under an insurance policy in respect of
lost, destroyed or damaged property of a Transaction Party that are not being
applied in accordance with clauses 9.25(k)(1) and 9.25(k)(2), must be applied
towards the reinstatement of that property.

 
 
(4)
Clauses 9.25(k)(1), (2) and (3) do not apply to proceeds received from any
workers’ compensation or public liability policy to the extent that the proceeds
are paid to a person entitled to be compensated under the workers’ compensation
or public liability policy.

 
 
(5)
Any amount received by the Agent in accordance with clauses 9.25(k)(1) or
9.25(k)(2) may be applied by the Agent as a mandatory prepayment of the
Principal Outstanding, and clause 3.6 will apply to the prepayment.

 
 
(l)
Power to take proceedings: if an Event of Default has occurred and is continuing
and a Receiver has not been appointed, the Agent alone has full power to make,
enforce, settle, compromise, sue on and discharge all claims and recover and
receive all moneys payable in respect of:

 
 
(1)
any claim under any insurance policy; and

 
 
(2)
any compensation claim in respect of any injury to an employee of a Finance
Party, Receiver or Attorney suffered while exercising or attempting to exercise
any Power.

 
9.26
Newsboy Gold Project Option

 
If the Borrower, or any other Transaction Party, exercises the Option, the
Borrower will immediately:
 
 
(a)
notify the Agent in writing of the exercise of the Option; and

 
 
(b)
grant, in favour of the Finance Parties, a first priority deed of trust over the
Option Property on terms acceptable to the Finance Parties, which are
substantially the same terms as the Bullfrog Gold Project Deed of Trust.

 
9.27
Term of undertakings

 
Unless the Agent otherwise agrees in writing, until:
 
 
(a)
the Commitment is cancelled;

 
 
(b)
the Secured Moneys are unconditionally paid in full; and

 
 
(c)
each Security Interest is discharged,

 
 
48

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
each Transaction Party must, at its own cost, comply with its undertakings in
this clause 9.
 
10
Proceeds Account

--------------------------------------------------------------------------------

 
10.1
Establishment of Proceeds Account

 
The Borrower covenants and agrees with the Agent:
 
 
(a)
to establish and maintain a Dollar denominated interest bearing account located
in the United States of America in a place and with a bank or financial
institution acceptable to the Agent, that account to be called ‘Standard Gold
Corp.– Proceeds Account’;

 
 
(b)
to maintain the Proceeds Account in the location and with the bank or financial
institution at which each of that account was originally established and not
change that account to another bank or financial institution without the Agent’s
prior written consent;

 
 
(c)
to cause all interest and other earnings on the Proceeds Account to be credited
to that account; and

 
 
(d)
to deal with the amounts standing to the credit of the Proceeds Account in
accordance with this clause 10 and not otherwise.

 
10.2
Flow of funds from Proceeds Account

 
 
(a)
The Borrower must deposit, or cause to be deposited, directly into the Proceeds
Account:

 
 
(1)
the proceeds of all Funding Portions; and

 
 
(2)
any money received in connection with a Project (including proceeds of sales of
assets and insurance proceeds).

 
 
(b)
The Borrower must not make a withdrawal from the Proceeds Account for any
purpose at any time unless:

 
 
(1)
the Borrower has provided the Agent with a notice setting out:

 
 
(A)
the amount of the proposed withdrawal;

 
 
(B)
the purpose for which the funds will be used; and

 
 
(C)
the nature and extent to which the use of the funds deviates from the approved
Corporate and Project Budget,

 
(Withdrawal Notice);
 
 
(2)
the withdrawal is made for payment of amounts payable within the next following
30 day period as set out in the approved Corporate and Project Budget; and

 
 
(3)
the Agent has approved the withdrawal in writing,

 
and at the time of the proposed withdrawal, no Default or Review Event has
occurred and is continuing, or would occur as a result of making the withdrawal.
 
 
49

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
11
Events of Default and Review Events

--------------------------------------------------------------------------------

 
11.1
Events of Default

 
It is an Event of Default, whether or not it is within the control of a
Transaction Party, if:
 
 
(a)
failure to pay: the Borrower fails to pay or repay any part of the Secured
Moneys when due and payable by it, unless its failure to pay is caused by
administrative or technical error beyond the control of the Borrower and payment
is made within 3 Business Days of the due date;

 
 
(b)
other failure: the Borrower fails to perform any undertaking or obligation of it
under any Transaction Document (other than as described in clause 11.1(a)) and,
where that failure is remediable, the Borrower does not remedy the failure
within 10 Business Days (or such longer period as may be agreed between the
parties) after the Borrower becomes aware of the failure or receives a notice
from the Agent specifying the failure;

 
 
(c)
Key Mineral Rights: a Key Mineral Right is terminated or otherwise ceases to be
in full force and effect;

 
 
(d)
Project Documents: any party to a Project Document fails to perform or observe
any of its material undertakings or obligations under a Project Document and
that party does not remedy the failure within the grace period stated in the
Project Document or, if no grace period is stated, within 15 Business Days;

 
 
(e)
Authorizations: the Borrower fails to maintain and comply in all material
respects with all applicable Authorizations that relate to the development and
operation of a Project;

 
 
(f)
abandonment: all or any material part of a Project is abandoned;

 
 
(g)
ownership interest: the Guarantor ceases to hold an ownership interest in the
Borrower of 100%;

 
 
(h)
destruction of Secured Property: all or a material part of the property of a
Transaction Party is destroyed, lost or damaged beyond repair or proves to be
materially defective in circumstances not covered fully by any insurance in
favour of a Transaction Party;

 
 
(i)
expropriation: any property of a Transaction Party is seized, nationalised,
compulsorily acquired or expropriated by, or by order of, a Government Agency or
under any law or a Government Agency orders the sale, vesting or divesting of
any part of the property of a Transaction Party, or a restraint, restriction,
prohibition, intervention, law, decree or other order of a Government Agency or
any other matter or thing occurs which wholly or partially prevents or hinders:

 
 
(1)
the performance by a Transaction Party of any of its obligations under a
Document; or

 
 
(2)
the development or operation of a Project or the Project Assets;

 
 
(j)
misrepresentation: any representation or warranty or statement made, or taken to
have been made in accordance with clause 8.3, under or in connection with a
Transaction Document is found to have been incorrect or misleading when made or
repeated, or taken to have been made or repeated, and, if the circumstances
giving rise to the misrepresentation are remediable, a Transaction Party does
not remedy the circumstances giving rise to the breach within 10 Business Days
after that representation or warranty or statement was made or taken to have
been made;

 
 
50

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(k)
acceleration of payments: a Transaction Party does anything which constitutes an
event, whatever called, which causes or enables the acceleration of a payment to
be made under a Document, or the enforcement or termination or rescission of a
Document;

 
 
(l)
cross default: any Financial Indebtedness of a Transaction Party in an amount in
excess of $250,000:

 
 
(1)
becomes due and payable, or becomes capable of being declared due and payable,
before the scheduled date for payment; or

 
 
(2)
is not paid when due (after taking into account any applicable grace period);

 
 
(m)
Encumbrance: any Encumbrance is enforced, or becomes capable of being enforced,
against an asset of a Transaction Party;

 
 
(n)
judgment: a judgment in an amount exceeding $250,000 is obtained against a
Transaction Party and is not set aside, stayed pending the outcome of an appeal
(for so long as it is stayed) or satisfied within 10 Business Days;

 
 
(o)
execution: a distress, attachment, execution or other process of a Government
Agency is issued against, levied or entered upon an asset of a Transaction Party
in an amount exceeding $250,000 and is not set aside or satisfied within
10 Business Days;

 
 
(p)
winding up: any of the following occur:

 
 
(1)
an application is made;

 
 
(2)
an order is made; or

 
 
(3)
a resolution is passed or any steps are taken to pass a resolution,

 
for the winding up of any Transaction Party;
 
 
(q)
administration, liquidation, receivership etc: any of the following occur:

 
 
(1)
an administrator, liquidator, provisional liquidator, receiver, receiver and
manager, official manager, trustee, controller or similar official is appointed,
or any steps are taken to that appointment; or

 
 
(2)
a resolution to appoint an administrator, liquidator, provisional liquidator,
receiver, receiver and manager, official manager, trustee, controller or similar
official is passed, or any steps are taken to pass a resolution to that
appointment,

 
to a Transaction Party or over the assets of a Transaction Party;
 
 
(r)
dissolution: a Transaction Party is dissolved, or any steps are taken to
dissolve a Transaction Party under any applicable law;

 
 
(s)
suspends payment: a Transaction Party suspends payment of its debts generally;

 
 
(t)
insolvency: a Transaction Party:

 
 
(1)
is unable to pay its debts when they are due;

 
 
(2)
states that it is insolvent or unable to pay its debts when they are due; or

 
 
(3)
is presumed to be insolvent in accordance with the Debtor Relief Laws;

 
 
(u)
arrangements: a Transaction Party enters into or resolves to enter into any
arrangement, composition or compromise with, or assignment for the benefit of,
any of its creditors;

 
 
51

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(v)
reorganisation: a Transaction Party breaches clause 9.9(c);

 
 
(w)
ceasing business: a Transaction Party ceases to carry on business;

 
 
(x)
unenforceability:

 
 
(1)
a material provision of a Document is illegal, void, voidable or unenforceable;

 
 
(2)
any person becomes entitled to terminate, rescind or avoid any material
provision of any Document; or

 
 
(3)
the execution, delivery or performance of a Document by a Transaction Party
breaches or results in a contravention of any law in any material respect;

 
 
(y)
suspension: the Shares are suspended from quotation on an Exchange for more than
10 consecutive trading days; or

 
 
(z)
Material Adverse Effect: any event occurs which has or is likely to have a
Material Adverse Effect.

 
11.2
Effect of Event of Default

 
 
(a)
If an Event of Default occurs and while it is continuing the Agent may, by
notice to the Borrower declare that:

 
 
(1)
the Secured Moneys are immediately due and payable; or

 
 
(2)
the Commitment is cancelled,

 
or make each of the declarations under clauses 11.2(a)(1) and 11.2(a)(2).
 
 
(b)
The Borrower must immediately repay the Secured Moneys on receipt of a notice
under clause 11.2(a)(1).

 
 
(c)
Despite the foregoing, and without limiting the provisions of any Transaction
Document, if an Event of Default described in clause 11.1(q) occurs in relation
to a Transaction Party, the Commitment will be automatically cancelled and all
Secured Money will become immediately due and payable in full, without notice of
intent to demand, demand, presentment for payment, notice of non-payment,
protest, notice of protest, grace, notice of dishonour, notice of intent to
accelerate, notice of acceleration, and all other notices, all of which are by
this clause expressly waived by the Borrower.

 
11.3
Transaction Parties to continue to perform

 
 
(a)
If the Agent makes a declaration under clause 11.2 or a gives a notice under
clause 11.5(d):

 
 
(1)
the declaration or notice does not affect the obligations of the Borrower under
the Transaction Documents; and

 
 
(2)
the Borrower must continue to perform its obligations under the Transaction
Documents as if the declaration had not been made or the notice had not been
given, subject to any directions given by a Finance Party under any Transaction
Document.

 
 
(b)
Clause 11.3(a) does not affect the Borrower’s obligations under clause 11.2.

 
11.4
Enforcement

 
 
(a)
The Transaction Documents may be enforced without notice to a Transaction Party
or any other person even if:

 
 
52

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(1)
a Finance Party accepts any part of the Secured Moneys after an Event of
Default; or

 
 
(2)
there has been any other Event of Default.

 
 
(b)
No Finance Party is liable to the Borrower for any Loss the Borrower may suffer,
incur or be liable for arising out of or in connection with a Finance Party
exercising any Power, except to the extent specifically set out in a Transaction
Document.

 
11.5
Review Event

 
 
(a)
It is a Review Event if there is a change in:

 
 
(1)
Control of the Guarantor; or

 
 
(2)
the composition of the board of the Guarantor.

 
 
(b)
The Borrower or the Guarantor must notify the Agent as soon as it becomes aware
of the occurrence of a Review Event.

 
 
(c)
The Financier has the right to review the Facility for a period of 60 days from
the date on which the Agent receives a notice under clause 11.5(a) or becomes
aware of the occurrence of a Review Event.

 
 
(d)
If the Financier decides that it does not wish to continue to provide the
Facility following the occurrence of a Review Event, it must give written notice
to that effect to the Borrower within the 60 day review period referred to in
clause 11.5(c). The notice must state a date (not earlier than 90 days from the
date of the service of the notice) by which the Secured Moneys must be paid in
full, and the Borrower must pay the Secured Moneys to the Agent in full on the
date stated in the notice.

 
12
Increased costs and illegality

--------------------------------------------------------------------------------

 
12.1
Increased costs

 
 
(a)
If the Financier determines that any Change in Law affecting it or any of its
Affiliates directly or indirectly:

 
 
(1)
increases the effective cost to the Financier of performing its obligations
under the Transaction Documents or funding or maintaining the Commitment or the
Principal Outstanding;

 
 
(2)
reduces any amount received or receivable by the Financier under the Transaction
Documents; or

 
 
(3)
in any other way reduces the effective return to the Financier or any Affiliate
under the Transaction Documents or the overall return on capital of the
Financier or any Affiliate,

 
(each an Increased Cost), the Borrower must pay to the Financier on demand
compensation for the Increased Cost to the extent attributed by the Financier or
Affiliate (using the methods it considers appropriate) to the Financier’s
obligations under the Transaction Documents or the funding or maintenance of the
Commitment or the Principal Outstanding.
 
 
(b)
A claim under clause 12.1(a) is, in the absence of manifest error, sufficient
evidence of the amount to which the Finance Party is entitled under
clause 12.1(a) unless the contrary is proved.

 
 
53

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(c)
If the Borrower receives a demand from the Financier under clause 12.1(a), the
Borrower may, by written notice to the Agent on or before the date which is
20 Business Days after the date of that demand, cancel the Commitment and prepay
the Secured Moneys in full.

 
 
(d)
A notice under clause 12.1(c) is irrevocable and the Borrower must, on the date
which is 40 Business Days after the date that the notice is given, pay to the
Agent on account of the Financier the Secured Moneys in full.

 
12.2
Illegality

 
 
(a)
If any Change in Law or other event makes it illegal for the Financier to
perform its obligations under the Transaction Documents or fund or maintain the
Commitment, the Financier may by notice to the Borrower:

 
 
(1)
suspend its obligations under the Transaction Documents for the duration of the
illegality; or

 
 
(2)
by notice to the Borrower, cancel the Commitment and require the Borrower to
repay the Secured Moneys in full on the date which is 40 Business Days after the
date on which the Financier gives the notice or any earlier date required by, or
to comply with, the applicable law.

 
 
(b)
A notice under clause 12.2(a)(2) is irrevocable and the Borrower must, on the
repayment date determined under clause 12.2(a)(2), pay to the Agent on account
of the Financier the Secured Moneys in full.

 
12.3
Reduction of Commitment

 
The Commitment is reduced by any amount of Secured Moneys paid under this
clause 12, and accordingly an amount paid under this clause 12 may not be
redrawn.
 
12.4
Patriot Act

 
Each Finance Party and the Agent (for itself and not on behalf of any other
Finance Party) hereby notifies the Transaction Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Transaction Party, which information includes
the name and address of that Transaction Party and other information that will
allow that Finance Party or the Agent, as applicable, to identify that
Transaction Party in accordance with the Patriot Act. The Borrower shall
provide, to the extent commercially reasonable, any information and take any
actions as are reasonably requested by the Agent or any Finance Party in order
to assist the Agent and the Finance Parties in maintaining compliance with the
Patriot Act.
 
13
Guaranty and indemnity

--------------------------------------------------------------------------------

 
13.1
Guaranty

 
The Guarantors unconditionally and irrevocably guarantees to the Financier the
payment of the Secured Moneys.
 
13.2
Payment

 
 
(a)
If the Secured Moneys are not paid when due, each Guarantor must immediately on
demand from the Financier pay to the Financier the Secured Moneys in the same
manner and currency as the Secured Moneys are required to be paid.

 
 
54

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(b)
A demand under clause 13.2(a) may be made at any time and from time to time.

 
13.3
Securities for other money

 
The Financier may apply any amounts received by it or recovered under any:
 
 
(a)
Collateral Security; or

 
 
(b)
other document or agreement,

 
which is a security for any of the Secured Moneys and any other money in the
manner it determines in its absolute discretion.
 
13.4
Amount of Secured Moneys

 
 
(a)
This clause 13 applies to any amount which forms part of the Secured Moneys from
time to time.

 
 
(b)
The obligations of each guarantor under this clause 13 extends to any increase
in the Secured Moneys as a result of:

 
 
(1)
any amendment, supplement, renewal or replacement of any Transaction Document to
which a Transaction Party and the Financier is a party; or

 
 
(2)
the occurrence of any other thing arising under or in connection with any
Transaction Document.

 
 
(c)
Clause 13.4(b):

 
 
(1)
applies regardless of whether any Guarantor is aware of or consented to or is
given notice of any amendment, supplement, renewal or replacement of any
agreement to which a Transaction Party and the Financier is a party or the
occurrence of any other thing; and

 
 
(2)
does not limit the obligations of any Guarantor under this clause 13.

 
13.5
Proof by Financier

 
In the event of the liquidation of a Transaction Party, each Guarantor
authorizes the Financier to prove for all money which any Guarantor has paid or
is or may be obliged to pay under any Transaction Document, any other document
or agreement or otherwise in respect of the Secured Moneys.
 
13.6
Avoidance of payments

 
 
(a)
If any payment, conveyance, transfer or other transaction relating to or
affecting the Secured Moneys is:

 
 
(1)
void, voidable or unenforceable in whole or in part; or

 
 
(2)
claimed to be void, voidable or unenforceable and that claim is upheld, conceded
or compromised in whole or in part,

 
the liability of each Guarantor under this clause 13 and any Power is the same
as if:
 
 
(3)
that payment, conveyance, transfer or transaction (or the void, voidable or
unenforceable part of it); and

 
 
55

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(4)
any release, settlement or discharge made in reliance on any thing referred to
in clause 13.6(a)(3),

 
had not been made and each Guarantor must immediately take all action and sign
all documents necessary or required by the Financier to restore to the Financier
the benefit of this clause 13 and any Encumbrance held by the Financier
immediately before the payment, conveyance, transfer or transaction.
 
 
(b)
Clause 13.6(a) applies whether or not the Financier knew, or ought to have
known, of anything referred to in clause 13.6(a).

 
13.7
Indemnity for avoidance of Secured Moneys

 
 
(a)
If any of the Secured Moneys (or money which would have been Secured Moneys if
it had not been irrecoverable) are irrecoverable by the Financier from:

 
 
(1)
any Transaction Party; or

 
 
(2)
a Guarantor on the footing of a guaranty,

 
the Guarantors jointly and severally, unconditionally and irrevocably, and as a
separate and principal obligation:
 
 
(3)
indemnifies the Financier against any Loss suffered, paid or incurred by the
Financier in relation to the non payment of that money; and

 
 
(4)
must pay the Financier an amount equal to that money.

 
 
(b)
Clause 13.7(a) applies to the Secured Moneys (or money which would have been
Secured Moneys if it had not been irrecoverable) which are or may be
irrecoverable irrespective of whether:

 
 
(1)
they are or may be irrecoverable because of any event described in clause 13.12;

 
 
(2)
they are or may be irrecoverable because of any other fact or circumstance;

 
 
(3)
the transactions or any of them relating to that money are void or illegal or
avoided or otherwise unenforceable; and

 
 
(4)
any matters relating to the Secured Moneys are or should have been within the
knowledge of the Financier.

 
13.8
No obligation to marshal

 
The Financier is not required to marshal or to enforce or apply under or
appropriate, recover or exercise:
 
 
(a)
any Encumbrance, Surety Obligation or Collateral Security or other document or
agreement held, at any time, by or on behalf of that or the Financier; or

 
 
(b)
any money or asset which the Financier, at any time, holds or is entitled to
receive.

 
13.9
Non-exercise of Guarantor’s rights

 
A Guarantor must not exercise any rights it may have inconsistent with this
clause 13.
 
13.10
Principal and independent obligation

 
 
(a)
This clause 13 is:

 
 
56

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(1)
a principal obligation and is not to be treated as ancillary or collateral to
any other right or obligation; and

 
 
(2)
independent of and not in substitution for or affected by any other Collateral
Security which the Financier may hold in respect of the Secured Moneys or any
obligations of any Transaction Party or any other person.

 
 
(b)
This clause 13 is enforceable against a Guarantor:

 
 
(1)
without first having recourse to any Collateral Security;

 
 
(2)
whether or not the Financier has made demand on any Transaction Party (other
than any demand specifically required to be given, or notice required to be
issued, to a Guarantor under clause 13.2 or any other provision of a Transaction
Document);

 
 
(3)
whether or not the Financier has given notice to any Transaction Party or any
other person in respect of any thing;

 
 
(4)
whether or not the Financier has taken any other steps against any Transaction
Party or any other person;

 
 
(5)
whether or not any Secured Moneys is then due and payable; and

 
 
(6)
despite the occurrence of any event described in clause 13.12.

 
13.11
Suspense account

 
 
(a)
The Financier may apply to the credit of a suspense account any:

 
 
(1)
amounts received under this clause 13;

 
 
(2)
dividends, distributions or other amounts received in respect of the Secured
Moneys in any liquidation; and

 
 
(3)
other amounts received from a Guarantor, a Transaction Party or any other person
in respect of the Secured Moneys.

 
 
(b)
The Financier may retain the amounts in the suspense account for as long as it
determines and is not obliged to apply them in or towards satisfaction of the
Secured Moneys.

 
13.12
Unconditional nature of obligations

 
 
(a)
This clause 13 and the obligations of each Guarantor under the Transaction
Documents are absolute, binding and unconditional in all circumstances, and are
not released or discharged or otherwise affected by anything which but for this
provision might have that effect, including:

 
 
(1)
the grant to any Transaction Party or any other person at any time, of a waiver,
covenant not to sue or other indulgence;

 
 
(2)
the release (including a release as part of any novation) or discharge of any
Transaction Party or any other person;

 
 
(3)
the cessation of the obligations, in whole or in part, of any Transaction Party
or any other person under any Transaction Document or any other document or
agreement;

 
 
(4)
the liquidation of any Transaction Party or any other person;

 
 
(5)
any arrangement, composition or compromise entered into by the Financier, any
Transaction Party or any other person;

 
 
57

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(6)
any Transaction Document or any other document or agreement being in whole or in
part illegal, void, voidable, avoided, unenforceable or otherwise of limited
force or effect;

 
 
(7)
any extinguishment, failure, loss, release, discharge, abandonment, impairment,
compounding, composition or compromise, in whole or in part of any Transaction
Document or any other document or agreement;

 
 
(8)
any Collateral Security being given to the Financier by any Transaction Party or
any other person;

 
 
(9)
any alteration, amendment, variation, supplement, renewal or replacement of any
Transaction Document or any other document or agreement;

 
 
(10)
any moratorium or other suspension of any Power;

 
 
(11)
the Financier, a Receiver or Attorney exercising or enforcing, delaying or
refraining from exercising or enforcing, or being not entitled or unable to
exercise or enforce any Power;

 
 
(12)
the Financier obtaining a judgment against any Transaction Party or any other
person for the payment of any of the Secured Moneys;

 
 
(13)
any transaction, agreement or arrangement that may take place with the
Financier, any Transaction Party or any other person;

 
 
(14)
any payment to the Financier, a Receiver or Attorney, including any payment
which at the payment date or at any time after the payment date is in whole or
in part illegal, void, voidable, avoided or unenforceable;

 
 
(15)
any failure to give effective notice to any Transaction Party or any other
person of any default under any Transaction Document or any other document or
agreement;

 
 
(16)
any legal limitation, disability or incapacity of any Transaction Party or of
any other person;

 
 
(17)
any breach of any Transaction Document or any other document or agreement;

 
 
(18)
the acceptance of the repudiation of, or termination of, any Transaction
Document or any other document or agreement;

 
 
(19)
any Secured Moneys being irrecoverable for any reason;

 
 
(20)
any disclaimer by any Transaction Party or any other person of any Transaction
Document or any other document or agreement;

 
 
(21)
any assignment, novation, assumption or transfer of, or other dealing with, any
Powers or any other rights or obligations under any Transaction Document or any
other document or agreement;

 
 
(22)
the opening of a new account of any Transaction Party with the Financier or any
transaction on or relating to the new account;

 
 
(23)
any prejudice (including material prejudice) to any person as a result of
anything done or omitted by the Financier, any Transaction Party or any other
person;

 
 
(24)
any prejudice (including material prejudice) to any person as a result of the
Financier, a Receiver, Attorney or any other person selling or realising any
property the subject of a Collateral Security at less than the best price;

 
 
58

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(25)
any prejudice (including material prejudice) to any person as a result of any
failure or neglect by the Financier, a Receiver, Attorney or any other person to
recover the Secured Moneys from any Transaction Party or by the realisation of
any property the subject of a Collateral Security;

 
 
(26)
any prejudice (including material prejudice) to any person as a result of any
other thing;

 
 
(27)
the receipt by the Financier of any dividend, distribution or other payment in
respect of any liquidation;

 
 
(28)
the capacity in which a Transaction Party executed a Transaction Document not
being the capacity disclosed to the Financier before the execution of the
Transaction Document;

 
 
(29)
the failure of any other Guarantor or any other person who is intended to become
a co-surety or co-indemnifier of that Guarantor to execute this agreement or any
other document; or

 
 
(30)
any other act, omission, matter or thing whether negligent or not.

 
 
(b)
Clause 13.12(a) applies irrespective of:

 
 
(1)
the consent or knowledge or lack of consent or knowledge, of the Financier, any
Transaction Party or any other person of any event described in clause 13.12(a);
or

 
 
(2)
any rule of law or equity to the contrary.

 
13.13
No competition

 
 
(a)
Until the Secured Moneys have been fully paid and this clause 13 has been
finally discharged, a Guarantor is not entitled to:

 
 
(1)
be subrogated to the Financier;

 
 
(2)
claim or receive the benefit of any Encumbrance, Surety Obligation or other
document or agreement of which the Financier has the benefit;

 
 
(3)
claim or receive the benefit of any moneys held by the Financier;

 
 
(4)
claim or receive the benefit of any Power;

 
 
(5)
either directly or indirectly to prove in, claim or receive the benefit of any
distribution, dividend or payment arising out of or relating to the liquidation
of any Transaction Party liable to pay the Secured Moneys, except in accordance
with clause 13.13(b);

 
 
(6)
make a claim or exercise or enforce any right, power or remedy (including under
an Encumbrance or Surety Obligation or by way of contribution) against any
Transaction Party liable to pay the Secured Moneys;

 
 
(7)
accept, procure the grant of or allow to exist any Encumbrance in favour of a
Guarantor from any Transaction Party liable to pay the Secured Moneys;

 
 
(8)
exercise or attempt to exercise any right of set-off against, or realise any
Encumbrance taken from, any Transaction Party liable to pay the Secured Moneys;
or

 
 
(9)
raise any defence or counterclaim in reduction or discharge of its obligations
under this clause 13.

 
 
59

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(b)
If required by the Financier, a Guarantor must prove in any liquidation of any
Transaction Party liable to pay the Secured Moneys for all money owed to the
Guarantor.

 
 
(c)
All money recovered by a Guarantor from any liquidation or under any Encumbrance
or Surety Obligation from any Transaction Party liable to pay the Secured Moneys
must be received and held in trust by the Guarantor for the Financier to the
extent of the unsatisfied liability of the Guarantor under this clause 13.

 
 
(d)
A Guarantor must not do or seek, attempt or purport to do anything referred to
in clause 13.13(a).

 
13.14
Continuing guaranty

 
This clause 13 is a continuing obligation of each Guarantor , despite:
 
 
(a)
any settlement of account; or

 
 
(b)
the occurrence of any other thing,

 
and remains in full force and effect until:
 
 
(c)
the Secured Moneys have been unconditionally paid in full; and

 
 
(d)
this clause 13 has been finally discharged by all the Financier.

 
13.15
Variation

 
This clause 13 extends to cover the Transaction Documents as amended, varied or
replaced, whether with or without the consent of any one or more of the
Guarantors, including any increase in the limit or maximum principal amount
available under a Transaction Document.
 
13.16
Judgments

 
A final judgment obtained against a relevant Transaction Party is conclusive as
against each Guarantor.
 
13.17
Accession of Guarantors

 
A member of the Bullfrog Group may become a Guarantor by delivering to the Agent
the following in a form satisfactory to the Agent (acting on the instructions of
the Financier):
 
 
(a)
a Guarantee Assumption Agreement duly executed by the Guarantor;

 
 
(b)
a security agreement over all the assets and undertaking of the Guarantor, duly
executed by the Guarantor, to secure the Secured Moneys;

 
 
(c)
a real property mortgage over all real property held by the Guarantor, duly
executed by the Guarantor, to secure the Secured Moneys;

 
 
(d)
such form of Encumbrance over any assets of the Guarantor not situated in
Australia as the Financier may require;

 
 
(e)
each Title Document required to be lodged with the Agent by the Guarantor under
a Transaction Document;

 
 
(f)
an Officer’s certificate in the form of Schedule 4 in respect of the Guarantor;

 
 
(g)
duly executed forms, notices and other documents which are required in order to
register or file with the appropriate Government Agency any document referred to
in this clause 13.17;

 
 
60

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(h)
such evidence and information, including legal opinions, in relation to the
Guarantor, its business and assets, its Secured Property, the execution of the
documents referred to in this clause 13.17 as the Lender reasonably requires;

 
 
(i)
such further information, certificates, authorizations and documents as the
Financier in its absolute discretion in respect of the Project Assets in which
the Guarantor has or will have an interest.

 
Where applicable, the Borrower must ensure that each document referred to in
this clause 13.17 is duly stamped within the required time limit under the
applicable stamp duty legislation.
 
14
Indemnities and Break Costs

--------------------------------------------------------------------------------

 
14.1
General indemnity

 
 
(a)
Each Transaction Party indemnifies each Finance Party against any Loss which
that Finance Party, a Receiver (whether acting as agent of the Borrower or of a
Finance Party) or an Attorney pays, suffers, incurs or is liable for, in respect
of any of the following:

 
 
(1)
a Funding Portion required by a Funding Notice not being made for any reason
including any failure by a Transaction Party to fulfil any condition precedent
contained in clause 2, but excluding any default by that Finance Party;

 
 
(2)
the occurrence of any Default;

 
 
(3)
a Finance Party exercising its Powers consequent upon or arising out of the
occurrence of any Default;

 
 
(4)
the non-exercise, attempted exercise, exercise or delay in the exercise of any
Power;

 
 
(5)
any act or omission of a Security Provider or any of its employees or agents
when exercising its Powers consequent upon or arising out of the occurrence of
any Default;

 
 
(6)
an Environmental Liability;

 
 
(7)
any compulsory acquisition or statutory or judicial divestiture of any Secured
Property;

 
 
(8)
any other thing in respect of a Security Interest or any Secured Property; and

 
 
(9)
any payment made by the Financier to the Agent to indemnify the Agent for a Loss
the Agent pays, suffers, incurs or is liable for in acting as Agent.

 
 
(b)
The indemnity in clause 14.1(a), includes:

 
 
(1)
the amount determined by a Finance Party as being incurred by reason of the
liquidation or re-employment of deposits or other funds acquired or contracted
for by the Finance Party to fund or maintain the Commitment; and

 
 
(2)
loss of Margin.

 
 
61

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
14.2
Break Costs

 
The Borrower must, within 3 Business Days of demand by the Agent, pay to the
Agent for the account of each Finance Party its Break Costs attributable to all
or any part of a Funding Portion being prepaid or repaid by the Borrower on a
day other than the last day of the Interest Period for that Funding Portion.
 
14.3
Continuing indemnities and evidence of Loss

 
 
(a)
Each indemnity of a Transaction Party in a Transaction Document is a continuing
obligation of the Transaction Party, despite:

 
 
(1)
any settlement of account; or

 
 
(2)
the occurrence of any other thing,

 
and remains in full force and effect until:
 
 
(3)
the Secured Moneys are unconditionally repaid in full; and

 
 
(4)
each Security Interest has been finally discharged.

 
 
(b)
Each indemnity of a Transaction Party in a Transaction Document is an
additional, separate and independent obligation of a Transaction Party and no
one indemnity limits the general nature of any other indemnity.

 
 
(c)
Each indemnity of a Transaction Party in a Transaction Document survives the
termination of any Transaction Document.

 
 
(d)
A certificate given by an Officer of a Finance Party detailing the amount of any
Loss covered by any indemnity in a Transaction Document is sufficient evidence
unless the contrary is proved.

 
15
Fees, Tax, costs and expenses

--------------------------------------------------------------------------------

 
15.1
Arrangement fee

 
The Borrower must pay to the Agent a non-refundable, non-rebateable fee equal to
7% of the Commitment (being $350,000) less the amount of the Work Fee (being
$50,000) on the date the Borrower receives the first Funding Portion under this
agreement.
 
15.2
Tax

 
 
(a)
The Borrower must pay any Tax, other than an Excluded Tax in respect of any
Finance Party, which is payable in respect of a Transaction Document (including
in respect of the execution, delivery, performance, release, discharge,
amendment or enforcement of a Transaction Document).

 
 
(b)
The Borrower must pay any fine, penalty or other cost in respect of a failure to
pay any Tax described in clause 15.2(a) except to the extent that the fine,
penalty or other cost is caused by the Agent’s failure to lodge money received
from the Borrower within 5 Business Days before the due date for lodgement.

 
 
(c)
The Borrower indemnifies each Finance Party against any amount payable under
clause 15.2(a) or 15.2(b).

 
 
62

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
15.3
Costs and expenses

 
The Borrower must pay the Finance Parties’ legal costs in relation to the
negotiation, preparation, execution, delivery, stamping, registration and
completion of a Transaction Document and all other costs and expenses of each
Finance Party in relation to:
 
 
(a)
the variation and discharge of any Transaction Document;

 
 
(b)
the enforcement, protection or waiver of any rights under any Transaction
Document;

 
 
(c)
the consent or approval of a Finance Party given under any Transaction Document;

 
 
(d)
any enquiry by a Government Agency involving the Borrower,

 
including:
 
 
(e)
any administration costs of each Finance Party in relation to the matters
described in clause 15.3(c) or 15.3(d); and

 
 
(f)
any legal costs and expenses and any professional consultant’s fees for the
costs and expenses described in clauses 15.3(a) to 15.3(d) inclusive on a full
indemnity basis.

 
16
Interest on overdue amounts

--------------------------------------------------------------------------------

 
16.1
Payment of interest

 
Each Transaction Party must pay interest on:
 
 
(a)
any of the Secured Moneys due and payable by it, but unpaid; and

 
 
(b)
any interest payable but unpaid under this clause 16.

 
16.2
Accrual of interest

 
The interest payable under this clause 16:
 
 
(a)
accrues from day to day from and including the due date for payment up to the
actual date of payment, before and, as an additional and independent obligation,
after any judgment or other thing into which the liability to pay the Secured
Moneys becomes merged; and

 
 
(b)
may be capitalized at monthly intervals.

 
16.3
Rate of interest

 
The rate of interest payable under this clause 16 on any part of the Secured
Moneys is the higher of:
 
 
(a)
the Overdue Rate determined by the Agent:

 
 
(1)
on the date that part of the Secured Moneys becomes due and payable but is
unpaid; and

 
 
(2)
on each date which is 1 month after the immediately preceding date on which the
Overdue Rate was determined under this clause 16.3(a); and

 
 
(b)
the rate fixed or payable under a judgment or other thing referred to in
clause 16.2(a).

 
 
63

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
17
Assignment

--------------------------------------------------------------------------------

 
17.1
Assignment by Transaction Party

 
A Transaction Party must not assign or novate any of its rights or obligations
under a Transaction Document without the prior written consent of the Agent.
 
17.2
Borrower obligation in registered form

 
The obligation of the Borrower to pay principal and interest under this
agreement is taken to be in registered form for the purposes of the United
States Internal Revenue Code, Sections 871(h)(6), 881(6), 163(f) and the
regulations issued thereunder, including Temp. Treas. Reg. Section 5f.163-1(a)
and Temp. Treas. Reg. Section 5f.103-1. Accordingly, the Borrower must maintain
a book entry system to record the owner of the right to principal and interest
and must issue to the Financier a Promissory Note evidencing the Secured Moneys
and making specific reference to and complying with the registration
requirements in order to effect a transfer of the rights under the obligation,
and clause 17.3 will apply to any assignment by the Financier of its rights
under a Transaction Document with respect to the obligation of the Borrower to
pay principal and interest.
 
17.3
Assignment by Finance Party

 
 
(a)
A Finance Party may assign or novate any of its rights and obligations under a
Transaction Document to any person if:

 
 
(1)
any necessary prior Authorization is obtained;

 
 
(2)
the assignment or novation is to a person in the RMB group of companies (which
term includes any person, partnership or corporate entity in that group) or,
after consultation with the Borrower, to a reputable bank or financial
institution or to a combination of reputable banks and financial
institutions; and

 
 
(3)
it notifies the Agent and the Borrower.

 
 
(b)
In the event that the Financier elects to assign any of its rights under
clause 17.3(a), the Financier must surrender to the Borrower the Promissory
Note, and the Borrower must reissue the Promissory Note to the assignee. An
assignment by the Financier will be taken to be effective when the Promissory
Note is reissued by the Borrower.

 
17.4
Assist

 
Each party must do any thing which the Agent reasonably requests including,
executing any documents or amending any Transaction Document, to effect any
transfer, assignment or novation under this clause 17.
 
17.5
Lending Office

 
 
(a)
A Finance Party may change its Lending Office at any time.

 
 
(b)
A Financier must promptly notify the Agent and the Borrower of the change.

 
17.6
No increase in costs

 
If a Finance Party assigns or novates any of its rights or obligations under any
Transaction Document or changes its Lending Office, no Transaction Party is
required to pay any net increase in the aggregate amount of costs, Taxes, fees
or charges which is a direct consequence of the transfer or assignment or change
of Lending Office.
 
 
64

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
18
Saving provisions

--------------------------------------------------------------------------------

 
18.1
No merger of security

 
 
(a)
Nothing in this agreement merges, extinguishes, postpones, lessens or otherwise
prejudicially affects:

 
 
(1)
any Encumbrance or indemnity in favour of any Finance Party; or

 
 
(2)
any Power.

 
 
(b)
No other Encumbrance or Transaction Document which a Finance Party has the
benefit of in any way prejudicially affects any Power.

 
18.2
Exclusion of moratorium

 
To the extent not excluded by law, a provision of any legislation which directly
or indirectly:
 
 
(a)
lessens, varies or affects in favour of a Transaction Party any obligations
under a Transaction Document; or

 
 
(b)
stays, postpones or otherwise prevents or prejudicially affects the exercise by
any Finance Party of any Power,

 
is negatived and excluded from each Transaction Document and all relief and
protection conferred on a Transaction Party by or under that legislation is also
negatived and excluded.
 
18.3
Conflict

 
Where any right, power, authority, discretion or remedy conferred on a Finance
Party, a Receiver or an Attorney by any Transaction Document is inconsistent
with the powers conferred by applicable law then, to the extent not prohibited
by that law, those conferred by applicable law are regarded as negatived or
varied to the extent of the inconsistency.
 
18.4
Consents

 
 
(a)
Whenever the doing of any thing by a Transaction Party is dependent on the
consent of a Finance Party, the Finance Party may withhold its consent or give
it conditionally or unconditionally in its absolute discretion, unless expressly
stated otherwise in a Transaction Document.

 
 
(b)
The Borrower must ensure that any conditions imposed on a Transaction Party by a
Finance Party under clause 18.4(a) are complied with by the Transaction Party.

 
18.5
Principal obligations

 
This agreement and each Collateral Security is:
 
 
(a)
a principal obligation and is not ancillary or collateral to any other
Encumbrance (other than another Collateral Security) or other obligation; and

 
 
65

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(b)
independent of, and unaffected by, any other Encumbrance or other obligation
which any Finance Party may hold at any time in respect of the Secured Moneys.

 
18.6
Non-avoidance

 
If any payment by a Transaction Party to a Finance Party is avoided for any
reason including any legal limitation, disability or incapacity of or affecting
the Transaction Party or any other thing, and whether or not:
 
 
(a)
any transaction relating to the Secured Moneys was illegal, void or
substantially avoided; or

 
 
(b)
any thing was or ought to have been within the knowledge of any Finance Party,

 
the Borrower:
 
 
(c)
as an additional, separate and independent obligation, indemnifies each Finance
Party against that avoided payment; and

 
 
(d)
acknowledges that any liability of the Transaction Party under the Transaction
Documents and any right or remedy of the Finance Parties under the Transaction
Documents is the same as if that payment had not been made.

 
18.7
Set-off authorized

 
If a Transaction Party does not pay any amount when due and payable by it to any
Finance Party under a Transaction Document, the Finance Party may:
 
 
(a)
apply any credit balance in any currency in any account of the Transaction Party
with the Finance Party in or towards satisfaction of that amount; and

 
 
(b)
effect any currency conversion which may be required to make an application
under clause 18.7(a).

 
18.8
Agent’s certificates and approvals

 
 
(a)
A certificate signed by any Officer of the Agent in relation to any amount,
calculation or payment under any Transaction Document is sufficient evidence of
that amount, calculation or payment unless the contrary is proved.

 
 
(b)
Where any provision of a Transaction Document requires the Agent’s approval,
that approval will not be effective unless and until it is provided in writing.

 
18.9
No reliance or other obligations and risk assumption

 
Each Transaction Party acknowledges and confirms that:
 
 
(a)
it has not entered into any Transaction Document in reliance on any
representation, warranty, promise or statement made by or on behalf of any
Finance Party;

 
 
(b)
in respect of the transactions evidenced by the Transaction Documents, no
Finance Party has any obligations other than those expressly set out in the
Transaction Documents; and

 
 
(c)
in respect of interest rates, exchange rates or commodity prices, no Finance
Party is liable for any movement in interest rates, exchange rates or commodity
prices or any information, advice or opinion provided by any Finance Party or
any person on behalf of any Finance Party, even if:

 
 
66

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(1)
provided at the request of a Transaction Party (it being acknowledged by each
Transaction Party that those matters are inherently speculative);

 
 
(2)
relied on by a Transaction Party; or

 
 
(3)
provided incorrectly or negligently.

 
18.10
Power of attorney

 
 
(a)
For consideration received, each Transaction Party irrevocably appoints the
Agent and each Officer of the Agent as the attorney of the Transaction Party to,
at any time following the occurrence of a Default:

 
 
(1)
execute and deliver all documents; and

 
 
(2)
do all things,

 
which are necessary or desirable to give effect to each Transaction Document.
 
 
(b)
An attorney appointed under clause 18.10(a) may appoint a substitute attorney to
perform any of its powers.

 
19
General

--------------------------------------------------------------------------------

 
19.1
Confidential information

 
A Finance Party must not disclose to any person:
 
 
(a)
any Document, Corporate and Project Budget or Financial Report; or

 
 
(b)
any information about any Transaction Party,

 
except:
 
 
(c)
in connection with a permitted assignment, novation under clause 17 or any
participation, where the disclosure is made on the basis that the recipient of
the information will comply with this clause 19.1 in the same way that the
Finance Party is required to do;

 
 
(d)
to any professional or other adviser consulted by it in relation to any of its
rights or obligations under the Transaction Documents;

 
 
(e)
to a country’s central bank, a country’s taxation office or any Government
Agency requiring disclosure of the information;

 
 
(f)
in connection with the enforcement of its rights under the Transaction
Documents;

 
 
(g)
where the information is already in the public domain, or where the disclosure
would not otherwise breach any duty of confidentiality;

 
 
(h)
if required by applicable law or the rules of any securities exchange; or

 
 
(i)
otherwise with the prior written consent of the relevant Transaction Party (that
consent not to be unreasonably withheld).

 
19.2
Transaction Party to bear cost

 
Any thing which must be done by a Transaction Party under any Transaction
Document, whether or not at the request of any Finance Party, must be done at
the cost of the Transaction Party.
 
 
67

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
19.3
Notices

 
 
(a)
Any notice or other communication including, any request, demand, consent or
approval, to or by a party to any Transaction Document must be in legible
writing and in English addressed to the party in accordance with its details set
out in Schedule 1 or as specified to the sender by the party by notice.

 
 
(b)
If the sender is a company, any such notice or other communication must be
signed by an Officer of the sender.

 
 
(c)
Any notice or other communication described in this clause 19.3 is regarded as
being given by the sender and received by the addressee:

 
 
(1)
if by delivery in person or by recognized overnight courier, when delivered to
the addressee;

 
 
(2)
if by post, on delivery to the addressee;

 
 
(3)
if by facsimile, when received by the addressee in legible form; or

 
 
(4)
if by email, when the email (including any attachment) comes to the attention of
the recipient party or a person acting on its behalf provided that if the sender
does not receive a response from the addressee within 2 days of sending the
email, the notice or communication must be resent to the addressee using one of
the other methods specified in clause 19.3(c)(1), (2) or (3),

 
but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00pm (addressee’s time) it is regarded as received at 9.00am on the
following Business Day.
 
 
(d)
Any notice or other communication described in this clause 19.3 can be relied on
by the addressee and the addressee is not liable to any other person for any
consequences of that reliance if the addressee believes it to be genuine,
correct and authorized by the sender.

 
 
(e)
A facsimile transmission is regarded as legible unless the addressee telephones
the sender within 2 hours after the transmission is received or regarded as
received under clause 19.3(c) and informs the sender that it is not legible.

 
19.4
Governing law and jurisdiction

 
 
(a)
This agreement is governed by the laws of the State of Colorado and the laws of
the United States of America which are applicable in the State of Colorado.

 
 
(b)
Each Transaction Party irrevocably submits to the non-exclusive jurisdiction of
the State or Federal courts of the State of Colorado.

 
 
(c)
Each Transaction Party irrevocably consents to venue for any dispute involving
this agreement or the other Transaction documents in the United States District
Court for the District of Colorado or any Colorado state court located in the
City and County of Denver, Colorado and waives any objection to the venue of any
legal process on the basis that the process has been brought in an inconvenient
forum.

 
 
(d)
Each Transaction Party irrevocably waives any immunity in respect of its
obligations under this agreement that it may acquire from the jurisdiction of
any court or any legal process for any reason including the service of notice,
attachment before judgment, attachment in aid of execution or execution.

 
 
68

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
19.5
Prohibition and enforceability

 
 
(a)
Any provision of, or the application of any provision of, any Transaction
Document or any Power which is prohibited in any jurisdiction is, in that
jurisdiction, ineffective only to the extent of that prohibition.

 
 
(b)
Any provision of, or the application of any provision of, any Transaction
Document which is void, illegal or unenforceable in any jurisdiction does not
affect the validity, legality or enforceability of that provision in any other
jurisdiction or of the remaining provisions in that or any other jurisdiction.

 
19.6
Waivers

 
 
(a)
Waiver of any right arising from a breach of this agreement or of any Power
arising on default under this agreement or on the occurrence of an Event of
Default must be in writing and signed by the party granting the waiver.

 
 
(b)
A failure or delay in exercise, or partial exercise, of:

 
 
(1)
a right arising from a breach of this agreement or the occurrence of an Event of
Default; or

 
 
(2)
a Power created or arising on default under this agreement or on the occurrence
of an Event of Default,

 
does not result in a waiver of that right or Power.
 
 
(c)
A party is not entitled to rely on a delay in the exercise or non-exercise of a
right or Power arising from a breach of this agreement or on a default under
this agreement or on the occurrence of an Event of Default as constituting a
waiver of that right or Power.

 
 
(d)
A party may not rely on any conduct of another party as a defense to exercise of
a right or Power by that other party.

 
 
(e)
This clause may not itself be waived except in writing.

 
19.7
Variation

 
A variation of any term of this agreement must be in writing and signed by the
parties.
 
19.8
Cumulative rights

 
The Powers are cumulative and do not exclude any other right, power, authority,
discretion or remedy of any Finance Party, Receiver or Attorney.
 
19.9
Attorneys

 
Each of the attorneys executing this agreement states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.
 
19.10
Counterparts

 
 
(a)
This agreement may be executed in any number of counterparts.

 
 
(b)
All counterparts, taken together, constitute one instrument.

 
 
(c)
A party may execute this agreement by signing any counterpart.

 
 
69

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Schedules
 
Table of contents

--------------------------------------------------------------------------------

 
Notice Details
72
Bullfrog Gold Project
73
Newsboy Gold Project
74
Officer’s certificate
75
Funding Notice
77
Promissory Note
78
Warrant Certificate
80
Bullfrog Group Structure Diagram
88
Guarantor Assumption Agreement
89

 
 
70

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Schedule 1
 
Notice Details

--------------------------------------------------------------------------------

 
Borrower
Standard Gold Corp.
Address
897 Quail Run Drive
Grand Junction, CO 81505
Attention
David Beling
Phone
+1 (970) 628 1670
Email
dave@bullfroggold.com



 
Guarantor
Bullfrog Gold Corp.
Address
897 Quail Run Drive
Grand Junction, CO 81505
Attention
David Beling
Phone
+ 1 (970) 628 1670
Email
dave@bullfroggold.com



 
Agent
RMB Resources Inc.
Address
3500 S Wadsworth Blvd, Suite 405, Lakewood, Colorado 80235,  United States of
America
Attention
Rick Winters
Phone
+1 303 986 5135
Fax
+1 303 986 5136
Email
rick.winters@rmbresources.com



 
Financier
RMB Australia Holdings Limited
Address
Level 13, 60 Castlereagh Street, Sydney, New South Wales 2000, Australia
Attention
Gregory Gay
Phone
+61 2 9253 6200
Fax
+61 2 9256 6291
Email
greg.gay@rmb.com.au

 
 
71

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Schedule 2
 
Bullfrog Gold Project

--------------------------------------------------------------------------------



1.         Key Mineral Rights
 


 
Townships 11 & 12 South Range 46 East; Mt. Diablo Meridian
       
Lode Claims
 
Approx.
Name
   
Acreage
     
BVD
5
 
20
BVD
11
 
20
BVD
12
 
20
BVD
13
 
20
BVD
20
 
20
BVD
21
 
20
BVD
105
 
20
     
140

 

--------------------------------------------------------------------------------

2.         Other Minerals Rights
 
No.
NMC Number
Name of Claim
County Recorder Data
Legal Description
M.D.B. & M.
 
1
988026
BVD 1
709370
Sec 2, T12S, R46E
2
988025
BVD 2
709371
Sec. 2, T12S, R46E
3
988024
BVD 3
709372
Sec. 2, T12S, R46E
4
988023
BVD 4
709373
Sec. 1&2, T12S, R46E
5
987964
BVD 5
709443
Sec. 2, T12S, R46E
6
987963
BVD 6
709444
Sec. 11, T12S, R46E
7
988022
BVD 7
709374
Sec. 2&11, T12S, R46E
8
988021
BVD 8
709375
Sec. 2&11, T12S, R46E
9
988020
BVD 9
709376
Sec. 2&11, T12S, R46E
10
988019
BVD 10
709377
Sec. 1, 2,11,12 T12S, R46E

 
 
72

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
11
988015
BVD 11
709382
Sec. 10&11, T12S, R46E
12
988015
BVD 12
709383
Sec. 11, T12S, R46E
13
988013
BVD 13
709384
Sec. 11, T12S, R46E
14
988012
BVD 14
709385
Sec. 11, T12S, R46E
15
988011
BVD 15
709386
Sec. 11, T12S, R46E
16
988005
BVD 16
709393
Sec. 11, T12S, R46E
17
988004
BVD 17
709394
Sec. 11, T12S, R46E
18
988003
BVD 18
709395
Sec. 11, T12S, R46E
19
988002
BVD 19
709396
Sec. 11, T12S, R46E
20
988010
BVD 20
709387
Sec. 10&11, T12S, R46E
21
988009
BVD 21
709388
Sec. 11, T12S, R46E
22
988008
BVD 22
709389
Sec. 11, T12S, R46E
23
988007
BVD 23
709390
Sec. 11, T12S, R46E
24
988006
BVD 24
709391
Sec. 11, T12S, R46E
25
988001
BVD 25
709397
Sec. 11, T12S, R46E
26
988000
BVD 26
709398
Sec. 11, T12S, R46E
27
987999
BVD 27
709399
Sec. 11, T12S, R46E
28
987998
BVD 28
709400
Sec. 11, T12S, R46E
29
987993
BVD 29
709406
Sec. 11, T12S, R46E
30
987992
BVD 30
709407
Sec. 11, T12S, R46E
31
987991
BVD 31
709408
Sec. 11, T12S, R46E
32
987990
BVD 32
709409
Sec. 11, T12S, R46E
33
987997
BVD 33
709401
Sec. 11, T12S, R46E
34
987996
BVD 34
709402
Sec. 11, T12S, R46E
35
987995
BVD 35
709403
Sec. 11, T12S, R46E
36
987994
BVD 36
709404
Sec. 11, T12S, R46E
37
988018
BVD 37
709378
Sec. 2, T12S, R46E
38
988017
BVD 38
709379
Sec. 2, T12S, R46E
39
988016
BVD 39
709380
Sec. 1&2, T12S, R46E
40
987989
BVD 40
709411
Sec. 2, T12S, R46E
41
987988
BVD 41
709412
Sec. 2&35, T12S, R46E
42
987987
BVD 105
709414
Sec. 2, T12S, R46E
43
987986
BVD 106
709415
Sec. 2, T12S, R46E
44
987985
BVD 107
709416
Sec. 2, T12S, R46E
45
987984
BVD 200
709418
Sec. 36, T11S, R46E
46
987983
BVD 201
709419
Sec. 36, T11S, R46E
47
987982
BVD 202
709420
Sec. 36, T11S, R46E
48
987981
BVD 203
709421
Sec. 36, T11S, R46E

 
 
73

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
49
987980
BVD 204
709422
Sec. 36, T11S, R46E
50
987979
BVD 205
709423
Sec. 36, T11S, R46E
51
987978
BVD 206
709424
Sec. 36, T11S, R46E
52
987977
BVD 207
709426
Sec. 36, T11S, R46E
53
987976
BVD 300
709428
Sec. 35&2, T11S, R46E
54
987975
BVD 301
709429
Sec. 35&2, T11S, R46E
55
987974
BVD 302
709430
Sec. 35, T11S, R46E
56
987973
BVD 303
709431
Sec. 35, T11S, R46E
57
987972
BVD 314
709433
Sec. 35, T11S, R46E
58
987971
BVD 315
709434
Sec. 35, T11S, R46E
59
987970
BVD 316
709435
Sec. 35, T11S, R46E
60
987969
BVD 317
709436
Sec. 35, T11S, R46E
61
987968
BVD 321
709438
Sec. 35, T11S, R46E
62
987967
BVD 322
709439
Sec. 35, T11S, R46E
63
987966
BVD 323
709440
Sec. 35, T11S, R46E
64
987965
BVD 324
709441
Sec. 35, T11S, R46E
65
992989
BVD 401
712005
Sec. 25, T11S, R46E
66
992990
BVD 402
712006
Sec. 25, T11S, R46E
67
992991
BVD 403
712007
Sec. 25, T11S, R46E
68
992992
BVD 404
712008
Sec. 25&26, T11S, R46E
69
992993
BVD 405
712009
Sec. 25,26,35,36 T11S, R46E
70
992994
BVD 406
712010
Sec. 26,T11S, R46E
71
992995
BVD 407
712011
Sec. 26, T11S, R46E
72
992996
BVD 408
712012
Sec. 35, T11S, R46E
73
992997
BVD 409
712013
Sec. 26, T11S, R46E
74
992998
BVD 410
712014
Sec. 26&35, T11S, R46E

 
 
74

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Schedule 3
 
Newsboy Gold Project

--------------------------------------------------------------------------------

1.         Key Mineral Rights.
 
None.
 

--------------------------------------------------------------------------------

2.         Other Mineral Rights
 
Subject to Southwest Option Agreement
 
The following claims located in Sections 6, 7, 8, 9, 15, 16, 17, 20, 21, 22 and
28, Township 6 North, Range 4 West, Gila & Salt River Baseline and Meridian; and
Sections 1 and 12, Township 6 North, Range 5 West, Gila & Salt River Baseline
and Meridian, Maricopa County, Arizona, and referenced as follows:
 
NB #1 through NB #17, NB #19 through NB #34, NB #37 through NB #95, NBP 1
through NBP 10, SWP 3, and SWP 5.
 
 
75

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Schedule 4
 
Officer’s certificate
 


To:         RMB Resources Inc.
 
I David Beling am a President/CEO/Director of each of Bullfrog Gold Corp and
Standard Gold Corp (the Company).
 
I refer to the facility agreement (Facility Agreement) dated [insert date]
between Standard Gold Corp. (as Borrower), Bullfrog Gold Corp. (as Guarantor),
RMB Australia Holdings Limited (as Financier) and RMB Resources Inc. (as Agent).
 
A term defined in the Facility Agreement has the same meaning when used in this
certificate.
 
I have been authorized by each Transaction Party to give this certificate.
 
I certify as follows:
 
1
Relevant documents

--------------------------------------------------------------------------------

 
Attached to this certificate are true, complete and up-to-date copies of each of
the following:
 
 
(a)
constituent documents: the articles of incorporation and by-laws of the Company;
[and]

 
 
(b)
[unanimous board consent] / [member’s resolution]: [unanimous written consent of
the board of directors in lieu of a special meeting of the directors of the
Company] / [resolutions of members of the Company] approving the execution and
performance of its obligations under the Transaction Documents to which it is
expressed to be a party; [and]

 
 
(c)
[project documents: [insert details of relevant documents].]

 
2
No revocation

--------------------------------------------------------------------------------

 
Each document and resolution referred to in paragraph 1 is in full force and
effect and has not been amended, modified or revoked.
 
3
Officers

--------------------------------------------------------------------------------

 
The following signatures are the true signatures of Officers of the Company who
have been authorized by the Borrower’s Board of Directors to execute the
Transaction Documents and to execute, deliver and file the Transaction Documents
and such other documents and instruments necessary to complete the transactions
contemplated by the Transaction Documents as at the date of this certificate:
 
 
76

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Name
Position
Signature
(a)           David Beling
President and CEO
____________
(b)           Ty Minnick
VP Finance and Administration
____________

 
 
4
Certification

--------------------------------------------------------------------------------



 
(a)
As at the date of execution of each Transaction Document, the Company is solvent
and will not become insolvent by entering into and performing its obligations
under each Transaction Document to which is a party.

 
 
(b)
No Default has occurred and is continuing and no Default will arise as a result
of the Funding Portion being provided by the Financier under the Facility
Agreement.

 
 
(c)
As at the date of this certificate, no event has occurred and is continuing
which has had or is likely to have a Material Adverse Effect.

 
 
(d)
As at the date of this certificate, each representation and warranty in the
Facility
Agreement is true and correct in all material respects.

 
Signed:
 
 
 
David Beling
President/CEO/Director
Date:
 
 
77

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Schedule 5
 
Funding Notice

--------------------------------------------------------------------------------



To:         RMB Resources Inc.
 
Attention: Rick Winters
 
We refer to the facility agreement (Facility Agreement) dated [insert date]
between Standard Gold Corp. (as Borrower), Bullfrog Gold Corp. (as Guarantor),
RMB Australia Holdings Limited (as Financier) and RMB Resources Inc. (as Agent).
 
Under clause 4 of the Facility Agreement:
 
 
(a)
We give you notice that we wish to draw on [                 ] (Funding Date).

 
 
(b)
The aggregate amount to be drawn is $[                 ].

 
 
(c)
Particulars of the Funding Portion are:

 
Principal amount
Interest Period
 
90 days

 
(d)
The proceeds of the Funding Portion are to be used in accordance with clause 3.2
of the Facility Agreement.

 
 
(e)
We request that the proceeds be remitted to the Proceeds Account, details of
which are as follows:

 
[                 ];
 
 
(f)
We represent and warrant that no Default has occurred and is continuing or will
result from the provision of any Funding Portion[, except as follows:
[                 ], and we propose the following remedial action
[                 >.

 
 
(g)
As at the date of this certificate, no event has occurred and is continuing
which has had, or is likely to have, a Material Adverse Effect.

 
 
(h)
As at the date of this certificate, each representation and warranty in the
Facility Agreement is true and correct.

 
 
(i)
Expressions defined in the Facility Agreement have the same meaning when used in
this Funding Notice.

 
Date:
 
Signed for and on behalf of
Standard Gold Corp.
by
 
_________________________
Officer
 
_________________________
Name (please print)
 
 
78

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Schedule 6
 
Promissory Note

--------------------------------------------------------------------------------



STANDARD GOLD CORP.
 
PROMISSORY NOTE DUE [insert date]
 
 
$1
               
2
                 
3

 
FOR VALUE RECEIVED, STANDARD GOLD CORP., a Nevada corporation (Borrower),
promises to pay to the order of RMB AUSTRALIA HOLDINGS LIMITED, a company
incorporated under the laws of Australia (Payee), on or before [insert date],
the lesser of (x)4 ($[5]) and (y) the Principal Outstanding in respect of the
advances made by the Payee to the Borrower under the Facility Agreement referred
to below.
 
The Borrower also promises to pay interest on the unpaid principal amount of
this Promissory Note, from the date of this Promissory Note until paid in full,
at the rates and at the times which are determined in accordance with the
provisions of the Facility Agreement dated as of [insert date] by and among the
Borrower, Bullfrog Gold Corp., the Payee and RMB Resources Inc., a Delaware
corporation, as agent for the Payee (Agent) (that Facility Agreement, as it may
be amended, supplemented or otherwise modified from time to time, being the
Facility Agreement, and terms defined in the Facility Agreement which are not
otherwise defined in this Promissory Note have the same meaning in this
Promissory Note as defined in the Facility Agreement).
 
This Promissory Note evidences the principal amount of the Commitment, described
in the Facility Agreement (plus capitalized interest), to which reference is
made for a more complete statement of the terms and conditions under which the
Commitment evidenced by this Promissory Note was made and is to be repaid.
 
All payments of principal and interest in respect of this Promissory Note must
be made in Dollars, in Same Day Funds, without defense, set-off or counterclaim,
free of any restriction or condition, and must be delivered to the Agent at the
times provided for in the Facility Agreement. Until notified in writing of the
transfer of this Promissory Note, the Borrower and the Agent are entitled to
take the Payee, or any person who has been identified by the transferor in
writing to the Borrower and the Agent as the owner and holder of this Promissory
Note. Each of the Payee and any subsequent holder of this Promissory Note
agrees, by its acceptance of this Promissory Note, that before disposing of this
Promissory Note or any part or portion of it, it will make a notation in the
annexure to this Promissory Note of all principal payments previously made under
this Promissory Note and of the date to which interest due under this Promissory
Note has been paid, provided, however, that the failure to make a notation of
any payment made on this Promissory Note does not limit or otherwise affect the
obligations of the Borrower under this Promissory Note with respect to payments
of principal of or interest owing.
 

--------------------------------------------------------------------------------

1 Insert amount of the Funding Portion to which this Promissory Note relates in
numbers.
2 Insert place of delivery this Promissory Note.
3 Insert the effective date of this Promissory Note.
4 In words insert amount of the Funding Portion to which this Promissory Note
relates.
5 Insert amount of the Funding Portion to which this Promissory Note relates in
numbers.
 
 
79

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Subject to clause 6.2 of the Facility Agreement, whenever any payment on this
Promissory Note is stated to be due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day.
 
This Promissory Note is subject to mandatory prepayment and to prepayment at the
option of Borrower as provided in clauses 3.5 and 3.6 of the Facility Agreement.
 
THIS PROMISSORY NOTE IS GOVERNED BY, AND WILL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO ITS
CONFLICTS OF LAWS PRINCIPLES. THE BORROWER IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY COLORADO STATE OR FEDERAL COURT SITTING IN DENVER, COLORADO
IN ANY ACTION OR LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE ENFORCEMENT
OF THIS PROMISSORY NOTE AND THE BORROWER IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN THOSE COURTS.
THE BORROWER UNCONDITIONALLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, ANY RIGHT IT MAY HAVE TO THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. NOTHING IN THIS PARAGRAPH
WILL AFFECT THE POWERS OF THE PAYEE TO BRING ANY ACTION OR PROCEEDING AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
 
If an Event of Default (as defined in the Facility Agreement) occurs and is
continuing, the unpaid balance of the principal amount of this Promissory Note,
together with all accrued and unpaid interest on this Promissory Note, may at
the option of the Payee become, or may be declared to be, due and payable in the
manner, on the conditions and with the effect provided in the Facility
Agreement.
 
The terms of this Promissory Note are subject to amendment only in the manner
provided in the Facility Agreement.
 
This Promissory Note is subject to restrictions on transfer or assignment as
provided in clause 17 of the Facility Agreement.
 
No reference in this Promissory Note to the Facility Agreement and no provision
of this Promissory Note or the Facility Agreement will alter or impair the
obligations of the Borrower, which are absolute and unconditional, to pay the
principal of and interest on this Promissory Note at the place, at the
respective times, and in the currency prescribed in this Facility Agreement.
 
The Borrower promises to pay all costs and expenses, including attorneys’ fees,
all as provided in clause 15.3 of the Facility Agreement, incurred in the
collection and enforcement of this Promissory Note. The Borrower and any
endorsers of this Promissory Note consent to renewals and extensions of time at
or after the maturity of this Promissory Note, without notice, and waive
diligence, presentment, protest, demand and notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand under this Promissory Note.
 
IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its Officer as of the date and at the place first
written above.
 

 
STANDARD GOLD CORP.
       
By:
         
Title: 
       

 
 
80

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Schedule 7
 
Warrant Certificate

--------------------------------------------------------------------------------



THE SECURITIES EVIDENCED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND NO
INTEREST MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE
TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION INVOLVING
SAID SECURITIES, (B) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL FOR THE
HOLDER OF THE SECURITIES SATISFACTORY TO THE COMPANY STATING THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION OR (C) THE COMPANY OTHERWISE SATISFIES
ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.
 
No. W- [Insert Warrant number]
[Insert number of Warrants issued]
WARRANT TO PURCHASE
Issued: [Insert date of issuance]
$0.0001 PAR VALUE COMMON STOCK

 
Bullfrog Gold Corp.
 
Warrant
 
THIS IS TO CERTIFY that for cash consideration of $10 and other value received,
and subject to these terms and conditions, “RMB Australia Holdings Limited”, a
company incorporated under the laws of Australia (“Lender”), or such other
person or entity to which or whom this Warrant is transferred (the “Holder”), is
entitled to exercise this Warrant to purchase [Insert Number of Warrant Shares]
fully paid and non-assessable shares of Bullfrog Gold Corp., a Delaware
corporation (the “Company”), $0.0001 par value per share common stock](the
“Warrant Stock”), at a price per share of $0.35 (the Exercise Price”) (the
number of shares, type of security and the Exercise Price being subject to
adjustment as provided below).
 
1. 
Method of Exercise

 
Cash Exercise Right. This Warrant may be exercised by the Holder, at any time
during the period (the “Exercise Period”) that (a) commences on the date of
issue of this Warrant (b) ends on a date 36 months from the date of issue of
this Warrant. During the Exercise Period the Holder may exercise this Warrant in
whole or in part, by delivering to the Company at 897 Quail Run Drive, Grand
Junction, CO 81505, United States of America (or any other office or agency of
the Company as it may designate by notice in writing to the Holder at the
address of the Holder appearing on the books of the Company) (x) this Warrant
certificate, (y) a certified or cashier’s cheque payable to the Company, or
cancelled indebtedness of the Company to the Holder, in the amount of the
Exercise Price multiplied by the number of shares for which this Warrant is
being exercised (the Purchase Price”), and (z) the Notice of Cash Exercise
attached as Exhibit A duly completed and executed by the Holder. On exercise,
the Holder will be entitled to receive from the Company a stock certificate in
proper form representing the number of shares of Warrant Stock purchased.
 
2.
Delivery of Stock Certificates; No Fractional Shares

 
(a)
Within 10 days after the payment of the Purchase Price following the exercise of
this Warrant (in whole or in part) , the Company at its expense will issue in
the name of and deliver to the Holder (i) a certificate or certificates for the
number of fully paid and non-assessable shares of Warrant Stock to which the
Holder will be entitled on the exercise of this Warrant, and (ii) a new Warrant
of like tenor to purchase up to that number of shares of Warrant Stock, if any,
as to which this Warrant has not been exercised if this Warrant has not expired.
The Holder will for all purposes be deemed to have become the holder of record
of the shares of Warrant Stock on the date this Warrant was exercised (the date
the Holder has fully complied with the requirements of Section 1), irrespective
of the date of delivery of the certificate or certificates representing the
Warrant Stock; provided that, if the date this Warrant is exercised is a date
when the stock transfer books of the Company are closed, a person will be deemed
to have become the holder of record of such shares of Warrant Stock at the close
of business on the next succeeding date on which the stock transfer books are
open.

 
 
81

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(b)
No fractional shares will be issued upon the exercise of this Warrant. In lieu
of fractional shares, the Company will pay the Holder a sum in cash equal to the
fair market value of the fractional shares (as determined by the Company’s Board
of Directors) on the date of exercise such fraction multiplied by the Exercise
Price.

 
3.
Covenants as to Warrant Stock.

 
(a)
The Company covenants that at all times during the Exercise Period there will be
reserved for issuance and delivery on exercise of this Warrant the number of
shares of Warrant Stock as is necessary for exercise in full of this Warrant
and, from time to time, it will take all steps necessary to amend its Articles
of Incorporation to provide sufficient reserves of shares of Warrant Stock. All
shares of Warrant Stock issued pursuant to the exercise of this Warrant will, on
their issuance, be validly issued and outstanding, fully paid and
non-assessable, free and clear of all liens and other encumbrances or
restrictions on sale and free and clear of all pre-emptive rights, except
restrictions arising (i) under federal and state securities laws, (ii) not by or
through the Company, or (iii) by agreement between the Company and the Holder or
its successors.

 
(b)
 

 
(i)
The Company must use its best efforts to file a registration statement on Form
S-1 or other equivalent form in relation to all securities which are issuable on
exercise of this Warrant (Registration Statement).

 
 
(ii)
The Company must use its best efforts to cause the Registration Statement to
become effective within 6 months from the date on which it was filed.

 
 
(iii)
A registration statement filed by the Company may deal solely with the
securities which are issuable on exercise of this Warrant or may include those
securities in any other registration statement relating to the registration of
other securities of the Company.

 
 
(iv)
The Company must register any securities under any applicable securities or
“blue sky” laws of each State of the United States which the Lender reasonably
requests.

 
4.
Anti-Dilution Protection.

 
4.1
Definitions.  For the purposes of this section 4, unless there is something in
the subject matter or context inconsistent therewith, the words and terms
defined below shall have the respective meanings specified therefor in this
subsection:

 
(a)
“Common Shares” means shares of the Company which are of the same class as the
Warrant Shares.

 
(b)
"Current Market Price" of Warrant Shares at any date means the price per share
equal to the weighted average price at which the Common Shares have traded on
the NYSE MKT or, if the Common Shares are not then listed on the NYSE MKT, on
the Toronto Stock Exchange or, if the Common Shares are not then listed on the
Toronto Stock Exchange, on such other stock exchange as may be selected by the
directors of the Company for such purpose or, if the Common Shares are not then
listed on any stock exchange, in the over-the-counter market, during the period
of any twenty consecutive trading days ending not more than five business days
before such date; provided that the weighted average price shall be determined
by dividing the aggregate sale price of all Common Shares sold on the said
exchange or market, as the case may be, during the said twenty consecutive
trading days by the total number of Common Shares so sold; and provided further
that if the Common Shares are not then listed on any stock exchange or traded in
the over-the-counter market, then the Current Market Price shall be determined
by such firm of independent chartered accountants as may be selected by the
directors of the Company;

 
(c)
"director" means a director of the Company for the time being and, unless
otherwise specified herein, a reference to action "by the directors" means
action by the directors of the Company as a board or, whenever empowered, action
by the executive committee of such board; and

 
(d)
"trading day" with respect to a stock exchange or over-the-counter market means
a day on which such stock exchange or market is open for business.

 
4.2
Adjustments.  The Exercise Price and the number of Warrant Shares issuable to
the Holder pursuant to this Warrant Certificate shall be subject to adjustment
from time to time in the events and in the manner provided as follows:

 
(a)
If at any time during the Exercise Period the Company shall:

 
 
82

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(1)
fix a record date for the issue of, or issue, Common Shares to the holders of
all or substantially all of the outstanding Common Shares by way of a stock
dividend;

 
 
(2)
fix a record date for the distribution to, or make a distribution to, the
holders of all or substantially all of the Common Shares payable in Common
Shares or securities exchangeable or exercisable for or convertible into Common
Shares;

 
 
(3)
subdivide the outstanding Common Shares into a greater number of Common Shares;
or

 
 
(4)
consolidate the outstanding Common Shares into a lesser number of Common Shares;

 
(any of such events in subsections (1), (2), (3) and (4) above being herein
called a "Common Share Reorganization"), the Exercise Price shall be adjusted on
the earlier of the record date on which holders of Common Shares are determined
for the purposes of the Common Share Reorganization and the effective date of
the Common Share Reorganization to the amount determined by multiplying the
Exercise Price in effect immediately prior to such record date or effective
date, as the case may be, by a fraction:
 
 
(A)
the numerator of which shall be the number of Common Shares outstanding on such
record date or effective date, as the case may be, before giving effect to such
Common Share Reorganization; and

 
 
(B)
the denominator of which shall be the number of Common Shares which will be
outstanding immediately after giving effect to such Common Share Reorganization
(including in the case of a distribution of securities exchangeable or
exercisable for or convertible into Common Shares the number of Common Shares
that would be outstanding had such securities all been exchanged or exercised
for or converted into Common Shares on such date).

 
To the extent that any adjustment in the Exercise Price occurs pursuant to this
section 4.2(a) as a result of the fixing by the Company of a record date for the
distribution of securities exchangeable or exercisable for or convertible into
Common Shares, the Exercise Price shall be readjusted immediately after the
expiry of any relevant exchange, exercise or conversion right to the Exercise
Price which would then be in effect based upon the number of Common Shares
actually issued and remaining issuable after such expiry and shall be further
readjusted in such manner upon the expiry of any further such right.
 
(b)
If at any time during the Exercise Period there shall occur:

 
 
(1)
a reclassification or redesignation of the Common Shares, any change of the
Common Shares into other shares or securities or any other capital
reorganization involving the Common Shares other than a Common Share
Reorganization;

 
 
(2)
a consolidation, amalgamation or merger of the Company with or into any other
body corporate which results in a reclassification or redesignation of the
Common Shares or a change of the Common Shares into other shares or securities;
or

 
 
(3)
the transfer of the undertaking or assets of the Company as an entirety or
substantially as an entirety to another corporation or entity;

 
(any of such events being herein called a "Capital Reorganization"), after the
effective date of the Capital Reorganization the Holder shall be entitled to
receive, and shall accept, for the same aggregate consideration, upon exercise
of this Warrant, in lieu of the number of Warrant Shares which the Holder was
theretofore entitled to purchase or receive upon the exercise of this Warrant,
the kind and aggregate number of shares and other securities or property
resulting from the Capital Reorganization which the Holder would have been
entitled to receive as a result of the Capital Reorganization if, on the
effective date thereof, the Holder had been the registered holder of the number
of Warrant Shares to which the Holder was theretofore entitled to purchase or
receive upon the exercise of this Warrant.  If necessary, as a result of any
Capital Reorganization, appropriate adjustments shall be made in the application
of the provisions of this Warrant Certificate with respect to the rights and
interest thereafter of the Holder to the end that the provisions of this Warrant
Certificate shall thereafter correspondingly be made applicable as nearly as may
reasonably be possible in relation to any shares or other securities or property
thereafter deliverable upon the exercise of this Warrant.
 
(c)
If at any time during the Exercise Period any adjustment or readjustment in the
Exercise Price shall occur pursuant to the provisions of section 4.2(a) hereof,
then the number of Warrant Shares purchasable upon the subsequent exercise of
this Warrant shall be simultaneously adjusted or readjusted, as the case may be,
by multiplying the number of Warrant Shares purchasable upon the exercise of
this Warrant immediately prior to such adjustment or readjustment by a fraction
which shall be the reciprocal of the fraction used in the adjustment or
readjustment of the Exercise Price.

 
 
83

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
4.3
Rules.  The following rules and procedures shall be applicable to adjustments
made pursuant to subsection 4.2 of this Warrant Certificate.

 
(a)
Subject to the following provisions of this subsection 4.3, any adjustment made
pursuant to subsection 4.2 hereof shall be made successively whenever an event
referred to therein shall occur.

 
(b)
No adjustment in the Exercise Price shall be required unless the adjustment
would result in a change of at least one per cent in the Exercise Price then in
effect and no adjustment shall be made in the number of Warrant Shares
purchasable or issuable on the exercise of this Warrant unless it would result
in a change of at least one one-hundredth of a Common Share; provided, however,
that any adjustments which except for the provisions of this section 4.3(b)
would otherwise have been required to be made shall be carried forward and taken
into account in any subsequent adjustment.  Notwithstanding any other provision
of subsection 4.2 of this Warrant Certificate, no adjustment of the Exercise
Price shall be made which would result in an increase in the Exercise Price or a
decrease in the number of Warrant Shares issuable upon the exercise of this
Warrant (except in respect of a consolidation of the outstanding Common Shares).

 
(c)
If at any time during the Exercise Period the Company shall take any action
affecting the Common Shares, other than an action or an event described in
subsection 4.2 hereof, which in the opinion of the directors would or could have
a material adverse effect upon the rights of the Holder under this Warrant
Certificate, the Exercise Price and/or the number of Warrant Shares purchasable
under this Warrant Certificate shall be adjusted in such manner and at such time
as the directors may determine to be equitable in the circumstances.  Failure of
the taking of action by the directors so as to provide for an adjustment prior
to the effective date of any action by the Company affecting the Common Shares
shall be deemed to be conclusive evidence that the directors have determined
that it is equitable to make no adjustment in the circumstances.

 
(d)
No adjustment in the Exercise Price or in the number or kind of securities
purchasable on the exercise of this Warrant shall be made in respect of any
event described in section 4 hereof if the Holder is entitled to participate in
such event on the same terms mutatis mutandis as if the Holder had exercised
this Warrant prior to or on the record date or effective date, as the case may
be, of such event.

 
(e)
If the directors of the Company set a record date to determine holders of Common
Shares for the purpose of entitling such holders to receive any dividend or
distribution or any subscription or purchase rights and shall thereafter and
before the distribution to such holders of any such dividend, distribution or
subscription or purchase rights legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, no adjustment in the
Exercise Price or the number of Warrant Shares purchasable upon the exercise of
this Warrant shall be required by reason of the setting of such record date.

 
(f)
In any case in which this Warrant shall require that an adjustment shall become
effective immediately after a record date for an event referred to in subsection
4.2 hereof, the Company may defer, until the occurrence of such event:

 
 
(1)
issuing to the Holder, to the extent that this Warrant is exercised after such
record date and before the occurrence of such event, the additional Warrant
Shares issuable upon such exercise by reason of the adjustment required by such
event; and

 
 
(2)
delivering to the Holder any distribution declared with respect to such
additional Warrant Shares after such record date and before such event;

 
provided, however, that the Company shall deliver to the Holder an appropriate
instrument evidencing the right of the Holder, upon the occurrence of the event
requiring the adjustment, to an adjustment in the Exercise Price and the number
of Warrant Shares purchasable upon the exercise of this Warrant and to such
distribution declared with respect to any such additional Warrant Shares
issuable on this exercise of this Warrant.
 
(g)
If the directors of the Company do not set a record date to determine holders of
Common Shares for the purpose of entitling such holders to participate in a
Rights Offering, the date of the issue of the rights, options or warrants issued
pursuant to the Rights Offering shall be deemed to be the record date for the
Rights Offering.

 
(h)
If a dispute shall at any time arise with respect to any adjustment of the
Exercise Price or the number of Warrant Shares purchasable pursuant to this
Warrant Certificate, such dispute shall be conclusively determined by the
auditors of the Company or if they are unable or unwilling to act by such other
firm of independent chartered accountants as may be selected by the directors.

 
 
84

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
4.4
Taking of Actions.  As a condition precedent to the taking of any action which
would require an adjustment pursuant to subsection 4.2 hereof the Company shall
take any action which may, in the opinion of counsel, be necessary in order that
the Company may validly and legally issue as fully paid and non-assessable
shares all of the Warrant Shares which the Holder is entitled to receive in
accordance with the provisions of this Warrant Certificate.

 
4.5
Notice.  At least 21 days prior to any record date or effective date, as the
case may be, for any event which requires or might require an adjustment in any
of the rights of the Holder under this Warrant, including the Exercise Price and
the number of Warrant Shares which are purchasable under this Warrant, the
Company shall deliver to the Holder a certificate of the Company specifying the
particulars of such event and, if determinable, the required adjustment and the
calculation of such adjustment.  In case any adjustment for which a notice in
this subsection 4.5 has been given is not then determinable, the Company shall
promptly after such adjustment is determinable deliver to the Holder a
certificate providing the calculation of such adjustment.  The Company hereby
covenants and agrees that the register of transfers and transfer books for the
Common Shares will be open, and that the Company will not take any action which
might deprive the Holder of the opportunity of exercising the rights of
subscription contained in this Warrant Certificate, during such 21 day period.

 
5.
Securities Laws Restrictions; Legend on Warrant Stock

 
(a)
This Warrant and the securities issuable on exercise have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or
applicable state securities laws, and no interest may be sold, distributed,
assigned, offered, pledged or otherwise transferred unless (i) there is an
effective registration statement under the Securities Act and applicable state
securities laws covering any transaction involving the securities, (ii) the
Company receives an opinion of legal counsel for the holder of the securities
satisfactory to the Company stating that the transaction is exempt from
registration, or (iii) the Company otherwise satisfies itself that the
transaction is exempt from registration. Despite any thing else contained in
clause 5(a), the Company will not require the Holder to provide a legal opinion
for transfers of this Warrant or the securities issuable on exercise of this
Warrant if a transfer is made in full compliance with Rule 144 of the Securities
Act.

 
(b)
A legend setting out or referring to the restrictions in clause 5(a) will be
placed on this Warrant, any replacement and any certificate representing the
Warrant Stock, and a stop transfer order will be placed on the books of the
Company and with any transfer agent until the securities may be legally sold or
otherwise transferred.

 
6.
Exchange of Warrant; Lost or Damaged Warrant Certificate. This Warrant is
exchangeable on its surrender by the Holder at the office of the Company. On
receipt by the Company of satisfactory evidence of the loss, theft, destruction
or damage of this Warrant and either (in the case of loss, theft or destruction)
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or (in the case of damage) the surrender of this Warrant for
cancellation, the Company will execute and deliver to the Holder, without
charge, a new Warrant of like denomination.

 
7.
Notices of Record Date, etc.

 
In the event of.
 
(a)
any taking by the Company of a record of the holders of Warrant Stock for the
purpose of determining the holders who are entitled to receive any dividend or
other distribution, or any right to subscribe for, purchase or otherwise acquire
any shares or stock of any class or any other securities or property, or to
receive any other right;

 
(b)
any Reorganization of the Company, or any reclassification or recapitalization
of the capital stock of the Company;

 
(c)
any voluntary or involuntary dissolution, liquidation or winding-up of the
Company;

 
(d)
any proposed issue or grant by the Company to the holders of Warrant Stock of
any shares of stock of any class or any other securities, or any right or
warrant to subscribe for, purchase or otherwise acquire any shares of stock of
any class or any other securities; or

 
(e)
any other event as to which the Company is required to give notice to any
holders of Warrant Stock,

 
 
85

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
then the Company will mail to the Holder a notice specifying (1) in relation to
clause 7(a), the date on which any record is to be taken, (ii) in relation to
clause 7(b) and clause 7(c), the date on which any Reorganization,
reclassification, recapitalization, dissolution, liquidation or winding-up is to
take place, and the time, if any is to be fixed, as to which the holders of
record of Warrant Stock or securities into which the Warrant Stock is
convertible will be entitled to exchange their shares for securities or other
property deliverable on such Reorganization, reclassification, recapitalization,
dissolution, liquidation or winding-up, (iii) in relation to clause 7(d), the
amount and character of any stock or other securities, or rights or warrants,
proposed to be issued or granted, the date the proposed issue or grant and the
persons or class of persons to whom the proposed issue or grant is to be offered
or made, and (v) in relation to clause 7(e), in reasonable detail, the facts,
including the proposed date, concerning any other event. Such notice shall be
delivered to the Holder at least ten business days prior to the date specified
in the notice.
 
8. 
Miscellaneous.

 
8.1
Holder as Owner. The Company may deem and treat the holder of record of this
Warrant as the absolute owner for all purposes regardless of any notice to the
contrary.

 
8.2
No Shareholder Rights. This Warrant does not entitle the Holder to any voting
rights or any other rights as a shareholder of the Company or to any other
rights except the rights stated in this Warrant; and no dividend or interest
will be payable or will accrue in respect of this Warrant or the Warrant Stock,
until this Warrant is exercised.

 
8.3
Notices. Unless otherwise provided, any notice under this Warrant will be given
in writing and will be deemed effectively given (a) upon personal delivery to
the party to be notified, (b) on confirmation of receipt by fax by the party to
be notified, (c) one business day after deposit with a reputable overnight
courier, prepaid for overnight delivery and addressed as set out in (d), or (d)
three days after deposit with the United States Post Office, postage prepaid,
registered or certified with return receipt requested and addressed to the party
to be notified at the address indicated below, or at any such other address as
such party may designate by twenty days’ advance written notice to the other
party given in the foregoing manner.

 
If to the Holder:
 
To the address last furnished
in writing to the Company by
the Holder
 
If to the Company:
 
Bullfrog Gold Corp.
 
897 Quail Run Drive
Grand Junction CO 81505
 
United States of America
Telephone: +1 (970) 628 1670
 
Email: dave@bullfroggold.com
 
8.4
Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of the Company and the Holder. Any amendment or waiver effected in
accordance with this Section 8.4 will be binding on each future Holder and the
Company.

 
8.5
Governing Law; Jurisdiction; Venue. This Warrant will be governed by and
construed under the laws of the State of Colorado without regard to principles
of conflict of laws. The parties irrevocably consent to the exclusive
jurisdiction and venue of the state and federal courts located in the City and
County of Denver, Colorado, in connection with any action relating to this
Warrant.

 
8.6
Successors and Assigns. The terms and conditions of this Warrant shall inure to
the benefit of and be binding on the respective successors and assigns of the
parties.

 
 
86

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 
Bullfrog Gold Corp.
 
By: ________________
 
Name: ________________
 
Title: ________________
 
 
87

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Exhibit A - NOTICE OF CASH EXERCISE
 
To:           Bullfrog Gold Corp.
 
The undersigned hereby irrevocably elects to purchase [________] shares of
$0.0001 per share par value common stock of Bullfrog Gold Corp. (the “Company”)
issuable on the exercise of the attached Warrant and requests that certificates
for these shares be issued in the name of and delivered to the address of the
undersigned, at the address stated below and, if the number of shares set out in
this notice are not all the shares that may be purchased pursuant to the
attached Warrant, that a new Warrant evidencing the right to purchase the
balance of the shares be registered in the name of, and delivered to, the
undersigned at the address stated below. The undersigned agrees with and
represents to the Company that the shares of the common stock of the Company are
acquired for the account of the undersigned for investment purposes only and not
with a view to resale or distribution in any manner that is in violation of the
Securities Act of 1933, as amended (the “Securities Act) or any applicable state
securities laws.
 
[Payment enclosed in the amount of $______.]
 
[Company Debt cancelled in the amount of $______.]
 
Dated: ________________
 
Name of Holder of Warrant:
 
(please print)
 
Address:
 
Signature:
 
 
88

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Schedule 8
 
Bullfrog Group Structure Diagram

--------------------------------------------------------------------------------

 
 
Bullfrog Gold Corp
(Delaware)
 
                 
  100%
               
 
Standard Gold Corp.
(Nevada)
 

 
 
89

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Schedule 9
 
Guarantor Assumption Agreement

--------------------------------------------------------------------------------



Clauses 1.1 (Definitions) and 13.17 (Guarantor Accession)
 
Date ►
 
This deed poll is made by
Guarantor
Bullfrog Gold Corp.
a corporation existing under the laws of Delaware of 897 Quail Run Drive, Grand
Junction, CO 81505, United States of America
Background
1      Under the facility agreement dated [Insert details] between Standard Gold
Corp. (as Borrower), Bullfrog Gold Corp. (as Guarantor), RMB Australia Holdings
Limited (as Financier) and RMB Resources Inc. (as Agent)(Facility Agreement), a
person may become a Guarantor by execution of this deed.
2      The New Guarantor wishes to become a Guarantor on the terms and
conditions set out in this deed poll.
This deed witnesses
 

 
1
Interpretation

--------------------------------------------------------------------------------

 
 
(a)
Words and phrases defined in the Facility Agreement have the same meaning when
used in this deed poll.

 
 
(b)
In this deed poll, Existing Guarantor has the meaning set out below.

 
Term
Meaning
Existing Guarantor
each person which is a Guarantor under the Facility Agreement at the time of
execution of this deed poll.

 
 
90

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
2
Guarantee

--------------------------------------------------------------------------------



In consideration of, among other things:
 
 
(a)
forbearance by the Financier to require repayment of the Secured Moneys in full;
and

 
 
(b)
the payment to the Guarantor of $10 (receipt of which is acknowledged),

 
the Guarantor jointly and severally with each Existing Guarantor irrevocably and
unconditionally guarantees to the Financier the payment of the Secured Moneys on
the terms contained in the Facility Agreement (including clause 13 of the
Facility Agreement).
 
3
Representations and warranties

--------------------------------------------------------------------------------



The Guarantor represents and warrants to, and for the benefit of the Financier,
as set out in clauses 8.1 and 8.2 of the Facility Agreement, on the basis that:
 
 
(a)
each reference to a Transaction Party in clauses 8.1 and 8.2 of the Facility
Agreement includes a reference to the Guarantor;

 
 
(b)
each reference to a Transaction Document includes this deed and each other
Transaction Document to which the Guarantor is a party; and

 
 
(c)
clauses 8.3 and 8.4 of the Facility Agreement apply to this clause 3 as if set
out in full.

 
4
Status of Guarantor

--------------------------------------------------------------------------------



The Guarantor agrees that it irrevocably becomes a ‘Guarantor’ and a
‘Transaction Party’ as defined in, and for all purposes under, the Facility
Agreement as if named in and as a party to the Facility Agreement, and
accordingly is bound by the Facility Agreement as a Guarantor and a Transaction
Party.
 
5
Governing law

--------------------------------------------------------------------------------



This deed poll is governed by the laws of Colorado, United States of America.
 
6
Benefit of deed poll

--------------------------------------------------------------------------------



This deed poll is given in favour of and for the benefit of:
 
 
(a)
the Financier; and

 
 
(b)
each Transaction Party,

 
under the Facility Agreement and their respective successors and permitted
assigns.
 
 
91

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
7
Address for notices

--------------------------------------------------------------------------------



The details for the Guarantor for service of notices are:
 
 
Address:
897 Quail Run Drive, Grand Junction CO 81505

 
 
Attention:
David Beling

 
 
Email:
dave@bullfroggold.com

 
8
Attorneys

--------------------------------------------------------------------------------



Each of the attorneys executing this deed poll states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.
 
Executed as a deed poll

--------------------------------------------------------------------------------




 
Guarantor
     
Signed sealed and delivered for
[Type party name]
by his/her/its attorney
   
sign here ►
     
Attorney
 
print name
     
in the presence of
       
sign here ►
     
Witness
 
print name
     

 
 
92

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Signing page
 
Executed as an agreement

--------------------------------------------------------------------------------




 
Borrower
     
Signed for
Standard Gold Corp.
by its authorized signatories
   
sign here ►
/s/ David Beling
   
Authorized Signatory
       
print name
David Beling
       
sign here ►
/s/ Ty Minnick
   
Authorized Signatory
       
print name
Ty Minnick
   



 

 
Guarantor
     
Signed for
Bullfrog Gold Corp.
by its authorized signatories
   
sign here ►
/s/ David Beling
   
Authorized Signatory
       
print name
David Beling
       
sign here ►
/s/ Ty Minnick
   
Authorized Signatory
       
print name
Ty Minnick
   

 
 
93

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 

 
Agent
     
Signed for
RMB Resources Inc.
by its authorized signatory
   
sign here ►
/s/ Richard A Winters
   
Authorized Signatory
       
print name
Richard A. Winters
       
title
President
   



 

 
Financier
     
Signed for
RMB Australia Holdings Limited
by its authorized officers
   
sign here ►
/s/ Gregory Gay
   
Director
       
print name
Gregory Gay
         
in the presence of
       
sign here ►
/s/ James Bennett
   
Secretary
       
print name
James Bennett
   



 
94
 
 